          Case 1-20-01102-reg Doc 1-5 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                      INDEX NO.                                                                                                       709652/2017
FILED: QUEENS   COUNTY CLERK 01/31/2019 05:14 PM
NYSCEF DOC. NO. 459                                                                                                                                         RECEIVED NYSCEF: 01/31/2019




         SUPREME                 COURT              OF THE             STATE           OF NEW              YORK
         COUNTY                OF QUEENS
         ----                      ------------------------                                  ---------------------X                  Index    No.    709652/17
         MANUEL                ROEL,           Individually                and     Derivatively
         as 50%           Shareholder               of ROEL            & HSU           CORP.,
         as 25%           Shareholder               of    CHRL         REALTY                CORP.,
         as 25%           Shareholder               of RLCH,            INC.,        and     as 25%
                                                       48th
         Shareholder              of    190-15                    AVENUE              CORP,                                           VERIFIED              ANSWER
                                                                                                                                      WITH
                                                                                                   Plaintiff,                         COUNTERCLAIMS                        AND
                                                         -against-                                                                    CROSS-CLAIMS
                                                                                                                                      TO FIRST              AMENDED
         JOE       HSU,        ESTHER                HSU,         ROEL           & HSU         CORP.,                                 COMPLAINT
         RLCH,          INC,       CHRL             REALTY               CORP.,
                        48th
         190-15                  AVENUE                   CORP.,         MOU          YANG            LAM,
         KWAN             CHO CHEUNG,                           MING        KAM            CHEUNG,
         HEONG                LENG          LOU,          JIN     GUO       LIN,       KAM      MING
         LAM,           and    SIU      LING             WONG,
                                                                                                   Defendants,
         --------------------------------                                   --------------                            -------X
         STEVEN            CHEUNG,                       MING        YUNG           CHEUNG,               GUI
         ZHEN           CHEN,  CHIN                      CHAU          CHEUNG,               TUNG          SUET
         RUBY           LAM          and      WONG KUK                     TAN,


                                                                                 Defendants/Intervenors.
         -------                  -------------------------------------------                                             ----X




         In response             to the       allegations              in the      First     Amended            Complaint           of Plaintiff      MANUEL          ROEL


         ("Plaintiff"),            Defendants                   MOU        YANG            LAM,        KWAN              CHO       CHEUNG,          MING      KAM         CHEUNG,


         HEONG                LENG          LOU,          STEVEN            CHEUNG,                MING           YUN            CHEUNG,       and    GUI     ZHEN        CHEN


         ("Answering                 Defendants")                 allege        through       their      attorney,           THE    LAW      OFFICE          OF AMY         Y.



          CHEN,           PLLC         by     AMY           Y.    CHEN,            as follows:




                   1.     Answering             Defendants               are without            knowledge               or information         sufficient     to form      a belief


                          as to the         truth        of the      allegations           set forth      in    Paragraph           1, and   therefore       deny   the    same.




                                                                                                          1

                                                                                                   1 of 68
          Case 1-20-01102-reg Doc 1-5 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                      INDEX NO.                                                                                                       709652/2017
FILED: QUEENS   COUNTY CLERK 01/31/2019 05:14 PM
NYSCEF DOC. NO. 459                                                                                                                                       RECEIVED NYSCEF: 01/31/2019




           2.    Answering              Defendants               deny      the     allegations             which       concern       any      of the      Answering


                 Defendants.                 Answering            Defendants                  are   otherwise          without      knowledge              or information


                 sufficient          to form          a belief      as to the           truth       of    the   allegations        set forth        in Paragraph           2, and


                 therefore           deny       the    same.


            3.   Answering              Defendants               are without            knowledge               or information              sufficient       to form       a belief


                 as to the          truth      of the     allegations            set forth          in    Paragraph            3, and therefore            deny    the     same.


            4.   Answering              Defendants               are without             knowledge               or information             sufficient       to form       a belief



                 as to the          truth      of the     allegations            set forth           in   Paragraph            4, and therefore            deny    the     same.


            5.   Answering              Defendants               deny      the     allegations             which       concern       any      of the       Answering


                 Defendants.                 Answering            Defendants                  are   otherwise          without       knowledge             or information


                 sufficient           to form         a belief         as to the        truth       of the      allegations         set forth       in Paragraph           5, and


                 therefore           deny       the     same.



            6.   Answering              Defendants               are without             knowledge               or information             sufficient       to form       a belief



                 as to the          truth      of the     allegations              set forth         in    Paragraph           6, and therefore             deny   the     same.



            7.   Answering                  Defendants           are without             knowledge               or information              sufficient      to form       a belief



                 as to the          truth      of the     allegations              set forth         in    Paragraph           7, and therefore             deny    the    same.


            8.   Answering                  Defendants           deny      the     allegations             which       concem         any      of the      Answering


                 Defendants.                  Answering            Defendants                 are   otherwise          without       knowledge              or information



                 sufficient           to form         a belief         as to the        truth       of the       allegations        set forth        in Paragraph           8, and


                 therefore            deny      the     same.



            9.   Answering                  Defendants           admit       the      first     sentence          of   Paragraph        9.      Answering          Defendants



                 deny         the    remainder           of the         allegations             which       concern         any    of the      Answering           Defendants.



                  Answering                 Defendants           are     otherwise              without         knowledge          or information             sufficient      to




                                                                                                     2

                                                                                               2 of 68
          Case 1-20-01102-reg Doc 1-5 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                      INDEX NO.                                                                                                        709652/2017
FILED: QUEENS   COUNTY CLERK 01/31/2019 05:14 PM
NYSCEF DOC. NO. 459                                                                                                                              RECEIVED NYSCEF: 01/31/2019




               form      a belief     as to the       truth       of the     allegations           set forth         in Paragraph              9, and     therefore            deny


               the    same.


           10. Answering            Defendants            deny     the     allegation          that     Plaintiff         is at least      a 25%        owner         of RLCH.



               Answering            Defendants            are otherwise            without            knowledge             or information             sufficient         to


               form      a belief     as to the        truth      of the     remaining            allegations             set forth       in Paragraph              10, and


               therefore       deny      the      same.



           11. Answering            Defendants            deny     the     allegations           which          concern        any      of the    Answering


               Defendants.            Answering            Defendants              are    otherwise             without       knowledge            or information


               sufficient       to form        a belief        as to the       truth      of the       allegations           set forth       in Paragraph             11, and


               therefore       deny      the      same.



           12. Answering            Defendants            deny     the     allegations           which          concem         any      of the    Answering


               Defeñdañts.            Answering               Defendants           are    otherwise             without       knowledge            or information


                sufficient      to form        a belief        as to the       truth      of the       allegations           set forth         in Paragraph           12, and


               therefore       deny      the      same.



           13. Answering            Defendants            admit      the     allegations           set forth         in Paragraph              13 regarding           the


                language        spoken         by   Answering              Defendants            MOU            YANG         LAM         and     KWANG              CHO


                CHEUNG.              Answering            Defendants             deny      the     remaining              allegations          which     concern          any     of


                the   Answering          Defendants.               Answering              Defendants              are     otherwise        without        knowledge              or


                information          sufficient        to form        a belief         as to the        truth       of the     allegations         set forth         in



                Paragraph           13, and       therefore        deny      the    same.



            14. Answering           Defeñdañts            deny      the     allegations          which          concem         any      of the    Answering


                Defendants.           Answering               Defendants           are     otherwise            without        knowledge           or information




                                                                                           3

                                                                                    3 of 68
          Case 1-20-01102-reg Doc 1-5 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                      INDEX NO.                                                                                             709652/2017
FILED: QUEENS   COUNTY CLERK 01/31/2019 05:14 PM
NYSCEF DOC. NO. 459                                                                                                                          RECEIVED NYSCEF: 01/31/2019




                  sufficient     to form          a belief      as to the      truth      of    the   allegations       set forth      in Paragraph             14, and


                  therefore     deny       the     same.


            15. Answering           Defendants               deny   the    allegations           which       concern     any      of the     Answering


                  Defendants.            Answering            Defendants          are     otherwise          without     knowledge            or information


                  sufficient     to form          a belief      as to the      truth      of    the   allegations       set forth      in Paragraph             15, and


                  therefore      deny       the    same.


            16. Answering           Defendants               deny   the     allegations          which       concem      any      of the     Answering


                  Defendants.            Answering            Defendants          are     otherwise          without     knowledge            or information


                  sufficient     to form          a belief      as to the      truth      of    the   allegations       set forth      in Paragraph             16, and


                  therefore      deny       the    same.


            17. Answering           Defendants               are without        knowledge             or information            sufficient      to form         a belief



                  as to the     truth      of the     allegations          set forth       in Paragraph             17, and     therefore       deny      the    same.



            18. Answering           Defendants               are without        knowledge             or information            sufficient      to form         a belief



                  as to the     truth      of the     allegations          set forth       in Paragraph             18, and     therefore       deny      the    same.



            19. Answering           Defendants               are without        knowledge             or information            sufficient      to form         a belief


                  as to the     truth      of the     allegations          set forth       in    Paragraph          19, and     therefore       deny      the    same.



            20.   Answering         Defendants               deny   the     allegations           which      concem       any     of the      Answering


                  Defendants.             Answering            Defendants         are     otherwise          without     knowledge            or information


                  sufficient      to form         a belief      as to the       truth     of    the   allegations       set forth       in Paragraph            20,   and


                  therefore      deny       the     same.



            21.   Answering             Defendants           deny   the     allegations           which      concem       any     of the      Answering


                  Defendants.             Answering            Defendants          are    otherwise          without     knowledge            or information




                                                                                           4

                                                                                   4 of 68
          Case 1-20-01102-reg Doc 1-5 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                      INDEX NO.                                                                                               709652/2017
FILED: QUEENS   COUNTY CLERK 01/31/2019 05:14 PM
NYSCEF DOC. NO. 459                                                                                                                            RECEIVED NYSCEF: .- 01/31/2019




                  sufficient     to form          a belief      as to the      truth      of the     allegations          set forth      in Paragraph             21,   and


                  therefore      deny       the    same.


           22.    Answering         Defendants               are without        knowledge             or information             sufficient       to form         a belief


                  as to the     truth      of the     allegations          set forth       in Paragraph             22,   and    therefore        deny      the    same.



           23.    Answering         Defendants               deny    the    allegations         which       concern        any     of the       Answering


                  Defendants.            Answering            Defendants          are     otherwise         without        knowledge            or information


                  sufficient      to form         a belief      as to the      truth      of the      allegations         set forth      in Paragraph             23,   and


                  therefore      deny       the    same.


            24.   Answering         Defendants               deny    the    allegations         which       concern        any     of the       Answering


                  Defendants.             Answering           Defendants          are     otherwise         without        knowledge            or information



                  sufficient      to form         a belief      as to the      truth      of the      allegations         set forth      in Paragraph             24,   and



                  therefore      deny       the     same.


            25.   Answering         Defendants               admit    the    allegations           set forth        in Paragraph          25.



            26.   Answering             Defendants           admit    the    allegations           set forth        in Paragraph          26.



            27.   Answering             Defendants           admit    the    allegations           set forth        in Paragraph          27.



            28.   Answering             Defendants           admit    the    allegations           set forth        in Paragraph          28.



            29.   Answering             Defendants           are without        knowledge              or information             sufficient       to form        a belief



                  as to the     truth      of the     allegations           set forth      in   Paragraph            29, and      therefore       deny      the    same.



            30.   Answering             Defendants           deny    the    allegations         which        concem         any     of the      Answering


                  Defendants.             Answering            Defendants          are     otherwise         without       knowledge             or information



                   sufficient     to form         a belief       as to the      truth      of the      allegations        set forth       in Paragraph            30,   and



                  therefore       deny      the     same.




                                                                                           5

                                                                                   5 of 68
          Case 1-20-01102-reg Doc 1-5 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                      INDEX NO.                                                                                                       709652/2017
FILED: QUEENS   COUNTY CLERK 01/31/2019 05:14 PM
NYSCEF DOC. NO. 459                                                                                                                                RECEIVED NYSCEF: 01/31/2019




           31.    Answering          Defendants               deny     the     allegations           which       concern        any    of the       Answering


                  Defendants.             Answering            Defendants            are      otherwise          without        knowledge           or information


                  sufficient       to form         a belief       as to the       truth       of the      allegations        set forth       in Paragraph               24,    and


                  therefore       deny       the    same.


           32.    Answering          Defendants               deny     the     allegations           which       concern        any    of the       Answering


                  Defendants.             Answering              Defendants          are      otherwise          without        knowledge            or information



                  sufficient       to form         a belief       as to the       truth       of the      allegations        set forth        in Paragraph              24,    and



                  therefore       deny       the    same.



            33.   Answering           Defendants              admit     the     allegations            set forth        in Paragraph          33.



            34.   Answering           Defendants              deny     the     allegations           set forth      in Paragraph             34.



            35.   Answering           Defendants              admit     the     allegations            set forth        in Paragraph          35.



            36.   Answering           Defendants              admit     the     allegations            set forth        in Paragraph          36.



            37.   Answering           Defendants              admit     the     allegations            set forth        in Paragraph          37.



            38.   Answering           Defendants              admit     the     allegations            set forth        in Paragraph          38.



            39.   Answering           Defendants              admit     the     allegations            set forth        in Paragraph          39.



            40.   Answering           Defendants              are without          knowledge              or information              sufficient          to form       a belief



                  as to the       truth    of the        allegations           set forth       in   Paragraph           40, and       therefore        deny       the      same.



            41.   Answering           Defendants              are without           knowledge               or information            sufficient          to form       a belief



                  as to the       truth      of the      allegations           set forth       in Paragraph             41, and       therefore        deny       the      same.



            42.   Answering           Defendants              admit      the     allegation          set forth       in Paragraph            42 that        "when


                                                                                                                                 English,"
                   conversing         with         Lam     and     Cheung         thought           it was     always      in                       and    that     "Joe      would


                                                                                                    Lam."
                   speak       in Chinese/Mandarin                     to Cheung           and                     Answering           Defendants            are without




                                                                                               6

                                                                                      6 of 68
          Case 1-20-01102-reg Doc 1-5 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                      INDEX NO.                                                                                                              709652/2017
FILED: QUEENS   COUNTY CLERK 01/31/2019 05:14 PM
NYSCEF DOC. NO. 459                                                                                                                                        RECEIVED NYSCEF: 01/31/2019




                  knowledge         or information                  sufficient           to form        a belief       as to the truth               of the     remaining


                  allegations       set forth          in Paragraph               42,     and    therefore           deny         the    same.


           43.    Answering         Defendants                deny       the     allegations            set forth      in Paragraph                 43 that     "Cheung              and


                                                                    Esther."
                  Lam     appareñtly            appointed                            Answering              Defendants                  are   without       knowledge             or


                  information           sufficient        to form          a belief           as to the      truth     of the reilialiling                 allegations          set forth


                  in Paragraph           43,     and     therefore          deny        the     same.


           44.    Answering         Defendants                are      without       knowledge              or information                    sufficient      to form          a belief


                  as to the     truth      of the       allegations              set forth       in Paragraph             44,      and        therefore       deny       the    same.



           45.    Answering         Defendants                are      without          knowledge           or information                    sufficient      to form          a belief


                  as to the     truth      of the       allegations              set forth       in Paragraph             45,      and        therefore       deny       the    same.



           46.    Answering         Defendants                are without               knowledge           or information                    sufficient      to form          a belief



                  as to the     truth      of the       allegations              set forth       in Paragraph               46,    and        therefore       deny       the    same.


           47.    Answering         Defendants                  are without             knowledge           or information                    sufficient      to form          a belief


                  as to the     truth      of the       allegations              set forth       in   Paragraph             47,     and       therefore       deny       the    same.



           48.    Answering         Defendants                  are without             knowledge            or information                   sufficient      to form          a belief


                  as to the     truth      of the       allegations              set forth       in   Paragraph             48,     and       therefore       deny       the    same.



            49.   Aliswering        Defendants                  are without             knowledge            or information                   sufficient      to form          a belief


                  as to the     truth      of the       allegations              set forth       in   Paragraph             49,     and       therefore       deny       the    same.


            50.   Answering             Defendants              deny      the     allegations           which        concem             any     of the     Answering


                  Defendants.             Answering              Defendants               are   otherwise            without            knowledge           or information



                  sufficient      to form            a belief       as to the        truth      of    the   allegations             set forth         in Paragraph             50,     and


                  therefore       deny         the    same.




                                                                                                 7

                                                                                          7 of 68
          Case 1-20-01102-reg Doc 1-5 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                      INDEX NO.                                                                                                      709652/2017
FILED: QUEENS   COUNTY CLERK 01/31/2019 05:14 PM
NYSCEF DOC. NO. 459                                                                                                                           RECEIVED NYSCEF: 01/31/2019




           51.    Answering          Defendants           deny      the    allegation        that         Plaintiff     comes     with        clean     hands.



                  Answering          Defendants            are   otherwise        without           knowledge            or information               sufficient         to


                  form    a belief        as to the      truth   of the      allegations            set forth         in Paragraph        51,     and        therefore



                  deny    the   same.


            52.   Paragraph          52 of the       Complaint            is a statement            for      which     neither    an admission                 nor    denial    is


                  required.       To      the   extent     a response          is required,           Answering            Defendants           deny.


            53.   Answering          Defendants            are without         knowledge              or information             sufficient           to form        a belief


                  as to the     truth      of the    allegations           set forth    in Paragraph                  53, and    therefore        deny         the    same.



            54.   Answering           Defendants           are without         knowledge              or information             sufficient           to form        a belief


                  as to the     truth      of the     allegations          set forth    in Paragraph                  54, and    therefore        deny         the    same.


            55.   Answering           Defendants           are without         knowledge              or information             sufficient           to form        a belief



                  as to the     truth      of the     allegations          set forth    in Paragraph                  55, and    therefore        deny         the    same.


            56.   Answering           Defendants           are without         knowledge              or information             sufficient           to form        a belief


                  as to the     truth      of the     allegations          set forth    in Paragraph                  56, and    therefore            deny     the    same.


            57.   Answering           Defendants           are without         knowledge              or information             sufficient           to form        a belief



                  as to the     truth      of the     allegations          set forth       in Paragraph               57, and    therefore            deny     the    same.



            58.   Answering           Defeñdants           are without         knowledge                  or information         sufficient           to form        a belief



                  as to the     truth      of the     allegations          set forth       in Paragraph               58, and    therefore            deny     the    same.



            59.   Answering             Defendants         are without          knowledge                 or information         sufficient           to form        a belief



                  as to the     truth      of the     allegations          set forth       in Paragraph               59, and    therefore            deny     the    same.



            60.   Answering             Defendants         are without          knowledge                 or information         sufficient           to form        a belief



                  as to the     truth      of the     allegations          set forth       in Paragraph               60, and    therefore            deny     the    same.




                                                                                        8

                                                                                  8 of 68
          Case 1-20-01102-reg Doc 1-5 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                      INDEX NO.                                                                                                                  709652/2017
FILED: QUEENS   COUNTY CLERK 01/31/2019 05:14 PM
NYSCEF DOC. NO. 459                                                                                                                                    RECEIVED NYSCEF: 01/31/2019




           61.    Answering           Defendants              are without           knowledge               or information               sufficient          to form          a belief


                  as to the     truth       of the      allegations            set forth       in Paragraph               61,     and    therefore           deny      the        same.


           62.    Answering           Defendants              are without           knowledge               or information               sufficient          to form          a belief



                  as to the     truth       of the      allegations            set forth       in   Paragraph             62,     and    therefore           deny      the        same.


           63.    Answering           Defendants              are without           knowledge               or information               sufficient          to form          a belief


                  as to the     truth       of the      allegations            set forth       in Paragraph               63,     and    therefore           deny      the        same.



           64.    Answering           Defendants              admit      the     allegations          set forth           in Paragraph              64.



           65.    Answering           Defendants              deny      the     allegations          set forth          in Paragraph              65 that       Lam        took         title.



                  Answering           Defendants              are     otherwise         without        knowledge                  or information              sufficient           to



                  form     a belief         as to the      truth      of the      remaining           allegations               set forth       in Paragraph               65,     and



                  therefore       deny        the     same.



           66.    Answering            Defendants             deny      the     allegations          set forth          in Paragraph              66 regarding               the



                  amount        of Plaintiff's            share.       Answering               Defendants              are    otherwise           without          knowledge                or


                  information            sufficient        to form        a belief         as to the        truth       of the allegations                 set forth         in



                  Paragraph           66,     and     therefore        deny       the   same.


                                                                                                                                                          Corp."
           67.    Answering             Defendants            admit       the     allegation         that     "Lam           signed      for     190                    Answering


                  Defendants            are    without        knowledge             or information                   sufficient         to form        a belief       as to the



                  truth     of the      remaining           allegations           set forth         in Paragraph                67, and        therefore        deny       the      same.


            68.   Answering             Defendants            deny      the     allegations          set forth           in Paragraph             66 concerning                   any      of


                  the     Answering            Defendants.              Answering              Defendants              are    otherwise           without          knowledge                or



                  information            sufficient         to form        a belief        as to the         truth      of the        allegations           set forth        in



                  Paragraph           68,     and     therefore         deny      the   same.




                                                                                                9

                                                                                        9 of 68
          Case 1-20-01102-reg Doc 1-5 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                      INDEX NO.                                                                                                      709652/2017
FILED: QUEENS   COUNTY CLERK 01/31/2019 05:14 PM
NYSCEF DOC. NO. 459                                                                                                                                   RECEIVED NYSCEF: 01/31/2019




            69.   Answering             Defendants               are without             knowledge             or information            sufficient      to form       a belief


                  as to the         truth       of the       allegations            set forth       in    Paragraph         69 regarding         the    percentage         split



                  between           Plaintiff          and     Joe    Hsu,         and   therefore          deny      the   same.       Answering         Defendants


                  admit       the    remainder               of the     allegations.


            70.   Answering             Defendants               are without             knowledge             or information            sufficient      to form       a belief


                  as to the         truth       of the       allegations            set forth       in    Paragraph         70,   and    therefore       deny   the     same.



            71.   Answering             Defendants               are without             knowledge             or information            sufficient      to form       a belief


                  as to the         truth       of the       allegations            set forth       in    Paragraph         71,   and    therefore       deny   the     same.



            72.   Answering              Defendants              admit        the     allegations           set forth       in Paragraph         72.


            73.   Answering              Defendants              deny        the     allegation           set forth     in Paragraph          73 that     the   group      was


                              principals."
                  "four                                Answering              Defendants             are without            knowledge         or information           sufficient



                  to   form      a belief         as to the          truth     of the      remaining            allegations         set forth     in Paragraph           73,   and


                  therefore          deny        the    same.


            74.   Answering              Defendants              are     without         knowledge             or information            sufficient      to form        a belief


                  as to the         truth       of the       allegations            set forth       in Paragraph            74, and      therefore       deny    the     same.


            75.   Answering                 Defendants            are without            knowledge             or information            sufficient      to form        a belief


                  as to the         truth       of the       allegations            set forth        in Paragraph            75, and     therefore       deny    the     same.


            76.   Answering                 Defendants            are without            knowledge             or information            sufficient      to form        a belief


                  as to the         truth       of the       allegations            set forth        in   Paragraph          76, and     therefore       deny    the     same.


            77.   Answering                 Defêñdains            are without            knowledge             or information            sufficient      to form        a belief



                  as to the          truth      of the       allegations            set forth        in   Paragraph          77, and     therefore       deny    the     same.



            78.   Answering                 Defendants            are without            knowledge             or information            sufficient      to form        a belief



                  as to the          truth      of the       allegations            set forth        in Paragraph            78, and     therefore       deny    the     same.




                                                                                                  10

                                                                                          10 of 68
          Case 1-20-01102-reg Doc 1-5 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                      INDEX NO.                                                                                                                             709652/2017
FILED: QUEENS   COUNTY CLERK 01/31/2019 05:14 PM
NYSCEF DOC. NO. 459                                                                                                                                                 RECEIVED NYSCEF: 01/31/2019




           79.    Answering              Defendants                are without                knowledge                or information                  sufficient          to form           a belief


                  as to the          truth      of the       allegations               set forth        in Paragraph                  79,     and      therefore         deny         the     same.


            80.   Answering              Defendants                deny         the     allegation             set forth        in Paragraph                   80 referring           to "the


                  group"                                                                                                 "group"
                                 as it is unclear                 to which             individuals             this                         refers.       Answering              Defendants


                  are    without             knowledge             or information                  sufficient             to form           a belief        as to the         truth     of the



                  remaining             allegations               set forth           in Paragraph               80,     and     therefore             deny       the   same.


            81.   Answering              Defendants                 deny        the     allegations              set forth         in Paragraph                 81 which            state     that


                  Plaintiff          is a 25%           owner          of RLCH.                 Answering                Defendants               are otherwise               without


                  knowledge              or information                   sufficient            to form          a belief          as to the          truth      of the       remaining


                  allegations            set forth           in Paragraph                 81,    and         therefore         deny         the     same.


            82.   Answering              Defendants                 admit        the      allegations               contained          in Paragraph                 82 to the          extent        that



                  they        want     to file       for     a condominium.                       Upon           information                and belief,           Plaintiff         and      the     Hsus


                  also        wanted          to file      for    a condominium.                        Answer            Defendants                are otherwise              without


                  knowledge                  or information                sufficient           to form             a belief       as to the          truth       of the      remaining


                  allegations            set forth           in Paragraph                 82,    and         therefore         deny         the same.


            83.   Answering                  Defeñdañts               admit      that      some         of     them       speak        Chinese           primarily            and     that     Maññy


                  speaks         Spanish           primarily.              Answering                 Defendants                deny     the         allegations         suggesting              that



                  Manny          has         a 25%         interest        in RLCH.               Answer              Defendants              are      otherwise           without


                  knowledge                  or information                sufficient            to form            a belief       as to the           truth      of the      remaining


                  allegations                set forth       in Paragraph                 83,     and        therefore          deny        the      same.


            84.   Answering                  Defendants               neither         admit       nor        deny      the     allegations             in Paragraph              84 of the



                  Amended               complaint                to the       extent       it purports              to set forth            legal      conclusions             to which            no



                  response             is required.




                                                                                                        11

                                                                                                 11 of 68
          Case 1-20-01102-reg Doc 1-5 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                      INDEX NO.                                                                                                                      709652/2017
FILED: QUEENS   COUNTY CLERK 01/31/2019 05:14 PM
NYSCEF DOC. NO. 459                                                                                                                                              RECEIVED NYSCEF: 01/31/2019




            85.   Answering               Defendants               deny          the    allegations              set forth        in Paragraph             85.


            86.   Answering               Defendants               are     without          knowledge                  or information               sufficient        to form          a belief


                  as to the        truth      of the         allegations               set forth          in Paragraph               86, and        therefore        deny        the    same.


            87.   Answering               Defendants               aver      that       throughout               the     years,      there     had     been        some      informal


                  meetings.           Answering                Defendants                  are otherwise                 without        Imowledge                or information


                  sufficient         to form            a belief         as to the          truth       of the         allegations           set forth      in Paragraph               87,   and


                  therefore         deny       the       same.


            88.   Answering               Defendants               deny          the    allegations              set forth        in Paragraph             88 that        the     projects


                  were     all     part     of a single            joint         venture.           Answering                Defendants             are otherwise               without


                  knowledge               or information                   sufficient           to form           a belief        as to the      truth      of the        allegations         set


                  forth     in Paragraph                 88,    and        therefore            deny       the     same.



            89.   Answering               Defendants               deny          the    allegations              which       coñcem           any     of the       Answering


                  Defendants                Answering                  Defendants                are otherwise               without          knowledge             or information


                  sufficient         to form            a belief         as to the          truth       of the         allegations           set forth      in Paragraph               89,   and


                  therefore         deny          the    same.



            90.   Paragraph           90 of the            Complaint                   states     legal      conclusions               for    which       neither       an admission


                  nor     denial      is required.



            91.   Paragraph           91 of the            Complaint                   states     legal      conclusions               for    which       neither       an admission


                  nor     denial      is required.                 To      the     extent        that     any      allegation           is made          agaiñst      the       Answering


                  Defendants,               Answering               Defendants                  deny.



            92.   Answering                Defendants              repeat          and      reallege         their       answers         to the       allegations           appearing           in


                  paragraphs               1-91      as if     fully       set forth            herein.




                                                                                                        12

                                                                                                12 of 68
          Case 1-20-01102-reg Doc 1-5 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                      INDEX NO.                                                                                                          709652/2017
FILED: QUEENS   COUNTY CLERK 01/31/2019 05:14 PM
NYSCEF DOC. NO. 459                                                                                                                                     RECEIVED NYSCEF: 01/31/2019




           93.     Answering           Defendants              deny       the     allegations             which        concern      any      of the      Answering


                   Defendants.


           94.     Answering           Defendants              deny       the     allegations             which        concern      any      of the      Answering


                   Defendants.



           95.     Answering           Defendants              deny       the     allegations             which        concern      any      of the      Answering


                   Defendants.            Answering             Defendants               are without               knowledge         or information              sufficient       to


                   form    a belief          as to the       truth       of the     allegations              set forth         in Paragraph         95,    and    therefore



                   deny    the    same.



           96.     Answering           Defendants              are without               knowledge                or information           sufficient      to form         a belief



                   as to the      truth      of the        allegations           set forth         in Paragraph                96, and     therefore       deny      the      same.


           97.     Admit       that    the       Barclay       Project          is owned           by     RLCH.          Deny      the     remaining        allegations


                   contained          in paragraph             97.



           98.     Paragraph          98 of the            Complaint            states     legal         relief     sought       by the     Plaintiff      for    which        neither



                   an admission              nor    denial       is required.             To      the     extent       an answer          is required,       Answering


                   Defendants             deny.


           99.     Answering           Defendants              repeat       and        reallege          their     answers        to the    allegations          appearing         in


                   paragraphs             1-99     as if fully         set forth         herein.



            100.                 Answering             Defendants               deny      the     allegations           which      concern         any    of the     Answering


                   Defendants.



            101.                 Answering             Defendants               repeat      and         reallege       their     answers      to the      allegations



                   appearing          in paragraphs              1-101          as if fully         set forth         herein.



            102.                 Answering             Defendants               deny      the      allegations           which      concern        any    of the     Answering


                   Defendants.




                                                                                                   13

                                                                                           13 of 68
          Case 1-20-01102-reg Doc 1-5 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                      INDEX NO.                                                                                                              709652/2017
FILED: QUEENS   COUNTY CLERK 01/31/2019 05:14 PM
NYSCEF DOC. NO. 459                                                                                                                                  RECEIVED NYSCEF: 01/31/2019




           103.                 Answering            Defendants              deny      the     allegations           which        concern         any     of the       Answering


                   Defendants.            Answering            Defendants              are     without            knowledge          or information              sufficient        to


                   form     a belief      as to the         truth     of the       remaining            allegations             set forth      in Paragraph             103,     and


                   therefore       deny      the     same.


            104.                Answering            Defendants              deny      the     allegations            which       concern         any     of the       Answering


                   Defendants.            Answering             Defendants             are     without            knowledge          or information              sufficient        to


                   form     a belief      as to the         truth     of the       remaining             allegations            set forth      in Paragraph             104,     and


                   therefore       deny      the     same.


            105.                Paragraph            105     of the     Complaint              states      legal      relief     sought      by     the    Plaintiff       for


                   which       neither      an admission               nor    denial         is required.            To the extent           that       an answer         is



                   required,       Answering               Defendants          deny.



            106.                Answering            Defendants              repeat      and      reallege          their      answers       to the       allegations



                   appearing           in paragraphs            1-106        as if fully         set forth          herein.



            107.                Answering            Defendants              are    without         knowledge               or information              sufficient        to form        a


                   belief      as to the     truth     of the       allegations              set forth       in    Paragraph          107,     and      therefore        deny      the


                   same.



            108.                Answering            Defendants              are    without         knowledge               or information              sufficient        to form        a


                   belief      as to the     truth     of the       allegations              set forth       in     Paragraph         108,     and      therefore        deny      the



                   same.



            109.                 Answering            Defendants             are    without         knowledge                 or information            sufficient        to form        a


                   belief      as to the     truth         of the     allegations            set forth       in     Paragraph         109,     and      therefore         deny     the



                   same.




                                                                                               14

                                                                                        14 of 68
          Case 1-20-01102-reg Doc 1-5 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                      INDEX NO.                                                                                                                  709652/2017
FILED: QUEENS   COUNTY CLERK 01/31/2019 05:14 PM
NYSCEF DOC. NO. 459                                                                                                                                    RECEIVED NYSCEF: 01/31/2019




           110.                 Answering                Defendants            are without              knowledge            or information             sufficient          to form         a


                   belief      as to the         truth     of the     allegations            set forth       in Paragraph            110,        and    therefore           deny      the


                   same.


           111.                  Answering               Defendants            are without              knowledge            or information             sufficient          to form         a


                   belief      as to the         truth     of the     allegations            set forth       in     Paragraph        111,        and    therefore           deny      the


                   same.



           112.                  Answering               Defendants            admit      the       allegation        that     Joe Hsu       and       Esther        Hsu     failed


                   and      refused        to grant        access      to all      of the       books       and      records      of the      venture.           Answering


                   Defendants              are    otherwise          without        knowledge              or information            sufficient           to form          a belief         as


                   to the      truth     of the      remainder           of the        allegations          set forth          in Paragraph            112,     and    therefore



                   deny       the      same.



           113.                     Answering            Defendants            deny      the    allegations            set forth     in Paragraph                113      concerning


                   any      of the      Answering             Defendants.



           114.                     Answering            Defendants            repeat        and     reallege        their     answers      to the       allegations



                   appearing            in paragraphs               1-113      as if fully          set forth        herein.



            115.                    Answering            Defendants            deny      the       allegations         set forth     in Paragraph                115       concerning


                   any      of the      Answering             Defendants.



            116.                    Answering            Defendants            deny      the       allegations         set forth     in Paragraph                116       concerning


                   any      of the       Answering            Defendants.               Answering            Defendants            are otherwise                without


                   knowledge               or information             sufficient         to form          a belief       as to the       truth     of the       remainder             of


                   the      allegations,          and     therefore         deny       the     same.



            117.                    Answering            Defendants            deny      the       allegations         set forth     in Paragraph                117       concerning


                    any     of the       Answering            Defendants.




                                                                                                   15

                                                                                          15 of 68
          Case 1-20-01102-reg Doc 1-5 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                      INDEX NO.                                                                                                             709652/2017
FILED: QUEENS   COUNTY CLERK 01/31/2019 05:14 PM
NYSCEF DOC. NO. 459                                                                                                                                       RECEIVED NYSCEF: 01/31/2019




           118.                  Answering              Defendants          repeat         and        reallege       their     answers           to the    allegations



                   appearing           in paragraphs              1-117     as if fully           set forth          herein.


           119.                  Answering              Defendants          deny      the        allegations              set forth     in Paragraph             119     that       Lam


                   and     Cheung         aided      and     abetted        the    breach          of    fiduciary           duty,     duty      of loyalty       and     duty        not



                   to    self-deal.       Answering               Defendants          are        otherwise           without          knowledge            or information



                   sufficient         to form        a belief       as to the       truth        of     the    remainder             of the   allegations


            120.                 Answering              Defendants          deny      the        allegations              set forth     in Paragraph             120     concerning



                   any     of the      Answering             Defendants.


            121.                 Answering              Defendants          repeat         and        reallege       their      answers          to the    allegations



                   appearing           in paragraphs              1-120     as if fully            set forth         herein.



            122.                 Answering              Defendants          deny      the        allegations              set forth     in Paragraph             122     that       Manny


                   is a 25%           shareholder           of RLCH.              Answering               Defendants             otherwise          deny      knowledge               or



                   information            as to Manny's                shares      in the        other        entities.



            123.                 The     first    part      of Paragraph             123     of the           Complaint          purports         to set forth         legal



                   conclusions            for    which       neither        an admission                 nor     denial        is required.          To    the   extent         a



                   response           is required,          Answering             Defendants              deny       the     allegations          set forth      in Paragraph



                    123     concerning            any     of the     Answering              Defendants.



            124.                 Paragraph            124     of the      Complaint              purports          to set forth          legal     conclusions            for       which



                   neither        an admission              nor    denial       is required.



            125.                 Answering               Defendants          deny      the       allegations              set forth      in Paragraph            123      concerning



                    any     of the      Answering            Defendants.




                                                                                                  16

                                                                                       16 of 68
          Case 1-20-01102-reg Doc 1-5 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                      INDEX NO.                                                                                                             709652/2017
FILED: QUEENS   COUNTY CLERK 01/31/2019 05:14 PM
NYSCEF DOC. NO. 459                                                                                                                                       RECEIVED NYSCEF: 01/31/2019




            126.                 Answering             Defendants              are     without           knowledge              or information            sufficient          to form   a


                   belief       as to the     truth      of the     allegations               set forth        in Paragraph               126,     to the       extent     that   any


                   allegation        is made           against      Answering                Defendants,                Answering            Defendants            deny.


            127.                 Paragraph            127     of the      Complaint               states      legal       conclusions            for    which      neither        an


                   admission         nor     denial          is required.            To     the     extent       that     any       allegation         is made      against       the



                   Answering          Defendants,                Answering                Defendants             deny.


            128.                 Answering             Defendants              repeat        and      reallege          their      answers       to the     allegations



                   appearing         in paragraphs                1-127        as if      fully      set forth          herein.


            129.                 Paragraph             129    of the      Complaint               states      legal       conclusions            for    which       neither       an


                   admission         nor      denial         is required.


            130.                 Answering             Defendants              are     without            knowledge             or information            sufficient          to form   a



                   belief       as to the     truth      of the      first      allegation            set forth          in Paragraph            130.



            133.                 Answering             Defendants              deny        the     allegations            set forth       in Paragraph             131.



            132.                 Answering             Defendants              are     without            knowledge               or information          sufficient          to form   a


                   belief       as to the     truth      of the      first      allegation               set forth       in Paragraph            132.


            133.                 Answering             Defendants              deny        the     allegations            set forth       in Paragraph             131.


            134.                 Answering             Defendants              are     without            knowledge               or information          sufficient          to form   a


                   belief       as to the      truth      of the       first    allegation               set forth       in Paragraph            132.



            135.                  Answering             Defeñdañts             repeat         and     reallege          their      answers       to the     allegations



                   appearing         in paragraphs                1-134        as if fully           set forth          herein.



            136.                  Paragraph            136     of the      Complaint                states     legal       conclusions           for    which       neither       an



                    admission         nor     denial         is required.




                                                                                                    17

                                                                                           17 of 68
          Case 1-20-01102-reg Doc 1-5 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                      INDEX NO.                                                                                                 709652/2017
FILED: QUEENS   COUNTY CLERK 01/31/2019 05:14 PM
NYSCEF DOC. NO. 459                                                                                                                                RECEIVED NYSCEF: 01/31/2019




            137.               Answering             Defendants               admit      that     Joe     and      Manny        owned      50%     of CHRL.



                   Answering        Defendants                deny      the     remaining            allegations             set forth   in Paragraph            137.


            138.               Answering             Defendants               deny.the          allegations          set forth      in Paragraph         138.


            139.               Answering             Defendants               deny     the      allegations          set forth      in Paragraph         139.


            140.               Paragraph         129        of the      Complaint               states    legal      conclusions         for     which    neither       an


                   admission       nor      denial         is required.           To     the     extent       a response          is required,      Answering


                   Defendants        deny.


            141.               Answering             Defendants               repeat      and     reallege         their      answers     to the    allegations



                   appearing       in paragraphs                1-140         as if fully        set forth         herein.


            142.               Paragraph         142        of the      Complaint               states     legal      conclusions         for    which    neither       an


                   admission        nor     denial         is required.           To     the     extent       a response          is required,      Answering


                   Defendants        deny.


            143.               Answering             Defendants               deny     the      allegations          set forth       in Paragraph         143      concerning


                   any   of the    Answering                Defendants.


            144.                Answering            Defendants               deny     the      allegations           set forth      in Paragraph         144.


            145.                Answering            Defendants               deny     the      allegations           set forth      in Paragraph         145.


            146.                Answering            Defendants               repeat      and      reallege         their     answers     to the     allegations



                   appearing        in paragraphs               1-145         as if fully         set forth        herein.



            147.                Paragraph            147     of the     Complaint               states     legal      conclusions         for    which    neither       an



                   admission        nor     denial         is required.           To      the    extent         a response        is required,       Answering


                   Defendants         deny.



            148.                Answering            Defendants               deny       the    allegations           set forth      in Paragraph         148      concerning


                   any   of the     Answering               Defendants.




                                                                                                18

                                                                                         18 of 68
          Case 1-20-01102-reg Doc 1-5 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                      INDEX NO.                                                                                                        709652/2017
FILED: QUEENS   COUNTY CLERK 01/31/2019 05:14 PM
NYSCEF DOC. NO. 459                                                                                                                                    RECEIVED NYSCEF: 01/31/2019




            149.                 Answering            Defendants            deny        the     allegations             set forth       in Paragraph             149      concerning



                   any   of the     Answering               Defendants.


            150.                 Paragraph         150       of the       Complaint             states     legal        conclusions            for    which      neither         an


                   admission         nor     denial         is required.         To      the     extent       a response             is required,           Answering


                   Defendants         deny.


            151.                 Answering            Defendants            repeat        and     reallege          their         answers      to the       allegations



                   appearing        in paragraphs                1-150      as if fully          set forth          herein.


            152.                 Answering            Defendants            admit        that     many           Roel       has    expressly          opposed       the     forming


                   of the   condominium.                     Answering           Defendants                are     otherwise          without         knowledge             or


                   information         sufficient            to form        a belief          as to the       truth      of the       first    allegation        set forth        in



                   Paragraph         152     and      therefore           deny     the    same.



            153.                 Paragraph          153      of the       Complaint             states      legal       conclusions            for    which      neither         an



                   admission         nor     denial         is required.         To      the     extent          a response          is required,           Answering


                   Defendants          deny.
                                                                      .                                                                                                           .


            154.                 Answering            Defendants             repeat       and      reallege           their       answers      to the       allegations



                   appearing         in paragraphs               1-153       as if fully          set forth         herein.



            155.                 Paragraph            155     of the      Complaint             states      legal       conclusions            for    which       neither        an



                   admission         nor     denial         is required.           To    the     extent          a response          is required,           Answering


                   Defendants          deny.



            156.                 Paragraph            156     of the      Complaint             states      legal       conchisions             for   which       neither        an



                   admission         nor     denial         is required.           To    the      extent         a response           is required,          Answering


                   Defendants          deny.




                                                                                                 19

                                                                                         19 of 68
          Case 1-20-01102-reg Doc 1-5 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                      INDEX NO.                                                                                                                               709652/2017
FILED: QUEENS   COUNTY CLERK 01/31/2019 05:14 PM
NYSCEF DOC. NO. 459                                                                                                                                                 RECEIVED NYSCEF: 01/31/2019




           157.                   Answering                Defendants            repeat        and      reallege           their      answers           to the       allegations



                  appearing               in paragraphs               1-156      as if fully           set forth          herein.


           158.                    Answering               Defendants            deny        that     Plaintiff           is entitled         to a full          accounting               in



                   connection              with      any     of the      Answering               Defendants                 and      admit        the    remaining             allegations.



           159.                    Answering               Defendants            repeat        and      reallege           their      answers           to the       allegations



                   appearing              in paragraphs               1-158      as if fully           set forth           herein.



           160.                    Paragraph               160    of the       Complaint              states      legal      conclusions                for    which       neither             an



                   admission              nor     denial         is required.           To     the     extent       a response               is required,            Answering


                   Defendants               deny.



           161.                    Answering               Defendants             are without                knowledge               or information                 sufficient         to form            a



                   belief         as to the        truth     of the      number           of units           in the       Barclay           Project        and      therefore          deny         the



                   same.          Answering                Defendants            otherwise             admit       to the          remaining            allegations              set forth          in



                   Paragraph               161.



           162.                    Answering                Defendants            admit        that     no      offering           plan     has    been        filed     and       that        it is the


                                            Defendants'
                   Answering                                          desire      and     intention            to convert             the    Barclay           Project        into        a



                   residential             condominium                 property.             Answering              Defendants                are otherwise               without



                   knowledge                or information               sufficient           to form           a belief           as to the       truth       of the     remaining


                   allegations              set forth        in Paragraph               162.



            163.                   Answering                Defendants            admit        the      allegations            in Paragraph                   163    of the       Amended



                   Complaint               that     the     Barclay        Project           does      not     presently            contain        condominium                    units.



                   Answering                Defendants              neither       admit         nor     deny       the      remainder             of the        allegations           to the



                   extent          that    they      purport         to set forth            legal     conclusions                 as to which             no response               is required.



                    To      the    extent         a response           is required,            Answering              Defendants                deny.




                                                                                                      20

                                                                                               20 of 68
          Case 1-20-01102-reg Doc 1-5 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                      INDEX NO.                                                                                                                                 709652/2017
FILED: QUEENS   COUNTY CLERK 01/31/2019 05:14 PM
NYSCEF DOC. NO. 459                                                                                                                                                RECEIVED NYSCEF: 01/31/2019




           164.                 Answering                 Defendants              admit     the         allegations               in Paragraph               164       of the      Amended



                   Complaint           that       the     Barclay         Project         does      not       presently             contain        condominium                     units.



                   Answering             Defendants              neither          admit     nor         deny        the     remainder              of the       allegations             to the


                   extent      that    they       purport        to set forth             legal         conclusions                as to which            no response                is required.



                   To    the    extent         a response            is required,           Answering                  Defendants                deny.


            165.                 Answering                Defendants              admit         in Paragraph                164       of the Amended                       Complaint           that        on


                                                                                                                                                                                   Agreement"
                   or about        September                18, 2014,         a certain           document                 referred           to as the        "Lottery


                   was       created       by     the     parties.         Said     document                 speaks         for     itself.       Answering                 Defendants


                   neither       admit          nor     deny    the       remainder             of the        allegations               to the     extent          that     they     purport          to



                   set forth       legal        conclusions               as to which             no     response            is required.               To     the      extent      a response



                   is required,          Answering               Defendants               deny.



            166.                 Answering                Defendants              neither         admit        nor        deny      the       allegations            in Paragraph              166         of



                   the      Amended             Complaint            to the       extent         that       they     purport            to set forth           legal       conclusions            as to



                   which        no response               is required.             To     the     extent           a response             is required,             Answering


                   Defendants              deny.



            167.                 Answering                Defendants              are without                knowledge               or information                   sufficient         to form            a


                   belief      as to the          truth     of the        allegations             set forth          in Paragraph                 167     and        therefore          deny     the



                   same.        Answering                 Defendants              otherwise             neither           admit       nor       deny     the     allegations            in



                   Paragraph             167      of the       Amended              Complaint                to the        extent        that    they       purport          to set forth         legal



                   conclusions              as to which              no    response         is required.                   To     the     extent        a response             is required,



                   Answering               Defendants            deny.



            168.                 Answering                Defendants              repeat         and        reallege        their       answers          to the           allegations



                   appearing           in paragraphs                  1-167       as if fully            set forth          herein.




                                                                                                       21

                                                                                            21 of 68
          Case 1-20-01102-reg Doc 1-5 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                      INDEX NO.                                                                                                                                 709652/2017
FILED: QUEENS   COUNTY CLERK 01/31/2019 05:14 PM
NYSCEF DOC. NO. 459                                                                                                                                              RECEIVED NYSCEF: 01/31/2019




            169.                Answering               Defendants           neither         admit           nor        deny      the       allegations           in Paragraph               169       of


                   the      Amended            Complaint          to the     extent         that        they       purport            to set forth            legal    conclusions               as to


                   which       no    response           is required.          To     the     extent            a response               is required,            Answering


                   Defendants             deny.


            170.                Answering               Defendants           are without                knowledge                 or information                  sufficient          to form           a


                   belief      as to the        truth     of the       allegations          set forth              in    Paragraph              170      and     therefore           deny        the



                   same.       Answering                Defendants          otherwise              neither              admit      nor        deny     the     allegations           in


                   Paragraph           170      of the     Amended            Complaint                 to the           extent        that    they      purport        to set forth             legal



                   conclusions             as to which            no response           is required.                     To     the     extent        a response          is required,



                   Answering             Defendants              deny.


            171.                Answering               Defendants           are without                 knowledge                or information                  sufficient          to form            a



                   belief      as to the        truth      of the      allegations           set forth             in Paragraph                  171     and     therefore           deny        the


                   same.        Answering               Defendants           otherwise             neither              admit         nor     deny      the     allegations          in



                   Paragraph             171    of the      Amended           Complaint                  to the          extent        that     they      purport       to set forth             legal



                   conclusions             as to which            no     response          is required.                  To     the     extent         a response         is required,



                   Answering              Defendants             deny.



            172.                Answering               Defendants           admit         that        the     Barclay            Project        is not        a condominium.



                   Answering              Defendants             are otherwise              without             knowledge                   or information              sufficient          to



                   form       a belief         as to the     truth       of the      remaining                 allegations              set forth         in Paragraph               172     and



                   therefore          deny      the     same.        Answering             Defendants                    otherwise             neither         admit     nor    deny         said



                   remaining             allegations         in Paragraph              172        of    the      Amended                Complaint              to the     extent          that    they


                   purport          to set forth         legal     conclusions             as to        which            no     response             is required.         To    the        extent           a



                    response          is required,          Answering             Defendants                   deny.




                                                                                                   22

                                                                                        22 of 68
          Case 1-20-01102-reg Doc 1-5 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                      INDEX NO.                                                                                                                                         709652/2017
FILED: QUEENS   COUNTY CLERK 01/31/2019 05:14 PM
NYSCEF DOC. NO. 459                                                                                                                                                   RECEIVED NYSCEF: 01/31/2019




            173.                Answering                Defendants                otherwise               neither           admit         nor     deny       the     allegations              in


                   Paragraph            173       of the    Amended                 Complaint                   to the       extent         that     they      purport         to set forth                legal



                   conclusions            as to which              no response                 is required.                  To      the     extent         a response            is required,



                   Answering             Defendants               deny.


            174.                 Answering               Defendants                deny       the         allegations              in Paragraph                174.         Answering


                   Defendants             otherwise           neither           admit         nor         deny         the   allegations              in Paragraph                174     of the


                   Amended              Complaint           to the        extent          that       they        purport           to set forth             legal     conclusions                   as to


                   which        no response              is required.               To       the     extent            a response            is required,             Answering


                   Defendants             deny.



            175.                 Answering               Defendants                neither           admit           nor     deny        the allegations                   in Paragraph               175      of



                   the     Amended            Complaint              to the         extent          that       they        purport         to set forth             legal     conclusions                  as to



                   which        no response              is required.               To       the     extent            a response            is required,             Answering

                                                                                                                                                                                  Agreemeñt"
                   Defeñdañts             deny.          Answering              Defendants                     state       that    the      so-called          "Lottery                                        is



                   a document              that      speaks        for    itself       and         respectfully               refer        all questions              of law       with        respect             to


                                                                 Agreement"
                   the     so-called          "Lottery                                       to the         Court.



            176.                 Answering               Defendants                admit           that     Mou            Yang       Larn         and/or      his     agent(s)          placed            a



                   wok       stove,       and       a refrigerator.                Answering                   Defendants                aver       that    the     double        sink         was     of the



                   building's            original        design          and       differs         from          the     other       units       because            Unit     7A     itself          is a



                   larger       unit.       Answering               Defendants                 are        otherwise               without          knowledge                or information



                   sufficient           to form         a belief         as to the           truth         of the        remaining               allegations           set forth          in



                   Paragraph             172,       including,           but     not      limited              to,   the     characterization                  of the        appliances



                   mentioned,              and      therefore            deny       the      same.




                                                                                                          23

                                                                                               23 of 68
          Case 1-20-01102-reg Doc 1-5 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                      INDEX NO.                                                                                                                    709652/2017
FILED: QUEENS   COUNTY CLERK 01/31/2019 05:14 PM
NYSCEF DOC. NO. 459                                                                                                                                       RECEIVED NYSCEF: 01/31/2019




            177.                 Answering               Defendants          admit        that     Mou         Yang       Lam       has    caused          changes       to be made


                   to the      wiring       and     the     HVAC          system       in Unit           7A.       Answering          Defendants               otherwise             deny


                   the      remaining           allegations          in paragraph            177.        Answering              Defendants            neither         admit       nor



                   deny       the     allegations          in Paragraph             177    of the        Amended             Complaint             to the      extent      that      they


                   purport          to set forth         legal     conclusions            as to which              no response             is required.           To    the     extent         a


                   response           is required,          Answering            Defendants               deny.


            178.                    Answering            Defendants          are without               knowledge            or information                 sufficient         to form          a


                   belief      as to the         truth     of the     allegations           set forth           in Paragraph              178,     and     therefore          deny       the


                   same.


            179.                    Answering            Defendants          are     without           knowledge            or information                 sufficient         to form          a


                   belief       as to the        truth     of the     allegations            set forth          in Paragraph              179,     and     therefore          deny       the



                   same.        Answering                Defendants          neither        admit        nor      deny     the allegations                in Paragraph             179      of


                   the      Amended           Complaint             to the    extent        that       they     purport      to set forth            legal     conclusions               as to


                   which        no response              is required.         To     the     extent           a response        is required,              Answering


                   Defendants              deny.



            180.                    Answering            Defendants          admit         that     Plaintiff's           counsel         had     advised        Answering


                   Defendant's              counsel         that    Mou      Yang         Lam's          occupancy           causes         an impediment                to filing


                   since       about       August         of 2018.         Answering               Defendants             otherwise             neither      admit      nor       deny      the



                   remaining             allegations             in Paragraph          180        of the       Añiended          Complaint            to the      extent       that      they


                   purport           to set forth         legal     conclusions            as to which             no response             is required.            To    the      extent         a


                    response            is required,          Answering            Defendants              deny.         Answering              Defendants           are without



                    knowledge              or information             sufficient          to form          a belief       as to the        truth      of the      allegations            set




                                                                                                  24

                                                                                       24 of 68
          Case 1-20-01102-reg Doc 1-5 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                      INDEX NO.                                                                                                                  709652/2017
FILED: QUEENS   COUNTY CLERK 01/31/2019 05:14 PM
NYSCEF DOC. NO. 459                                                                                                                                         RECEIVED NYSCEF: 01/31/2019




                   forth     in Paragraph               179    regarding         Plaintiff's              counsel's             communications                  with     Janice



                   Goldberg,          Esq.,     and      therefore         deny       the      same.


           181.                 Answering               Defendants           neither         admit         nor        deny      the    allegations          in Paragraph            181    of


                   the     Amended         Complaint              to the     extent         that        they     purport          to set forth        legal       conclusions           as to


                   which       no   response            is required.          To     the     extent            a response             is required,       Answering


                   Defendants          deny.


            182.                Answering               Defendants           repeat         and     reallege            their       answers        to the      allegations



                   appearing          in paragraphs               1-181      as if fully            set forth           herein.


            183.                Answering               Defendants           neither         admit         nor        deny      the     allegations         in Paragraph            169    of


                   the      Amended           Complaint           to the     extent         that        they     purport            to set forth       legal      conclusions           as to



                   which       no    response           is required.          To     the      extent           a response             is required,       Answering


                   Defendants           deny.



            184.                Answering               Defendants           are without                knowledge                 or information            sufficient         to form      a



                   belief      as to the       truth      of the     allegations             set forth           in Paragraph               184.


            185.                Answering               Defendants           are without                 knowledge                or information            sufficient         to form      a



                   belief      as to the       truth      of the     allegations             set forth           in Paragraph               185.



            186.                Answering               Defendants           admit          that    RLCH               is the     owner       of Barclay            Project.



                   Answering           Defendants               otherwise          neither          admit         nor        deny      the allegations            in Paragraph            186



                   of the      Amended            Complaint             to the     extent          that        they     purport         to set forth        legal      conclusions          as


                   to which         no response               is required.         To       the     extent            a response          is required,          Answering


                   Defendants           deny.



            187.                Answering               Defendants           are without                 knowledge                or information               sufficient      to form       a



                   belief      as to the        truth     of the       allegations            set forth           in Paragraph              187,      except        to the     extent     that




                                                                                                   25

                                                                                           25 of 68
          Case 1-20-01102-reg Doc 1-5 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                      INDEX NO.                                                                                                                  709652/2017
FILED: QUEENS   COUNTY CLERK 01/31/2019 05:14 PM
NYSCEF DOC. NO. 459                                                                                                                                         RECEIVED NYSCEF: 01/31/2019




                   the   allegations         in Paragraph            187      refer    to documents                     in the judicial              record         of this    action,


                   which        documents          speak     for     themselves             and         to which          the       Court      is respectfully             referred        for


                   the   true    and     correct       contents       thereof.


           188.                  Answering            Defendants           admit      that        was      an officer               and   director        of RLCH.



                   Answering            Defendants          otherwise            neither         admit          nor     deny        the     allegations          in Paragraph             188


                   of the       Amended        Complaint             to the      extent          that     they        purport        to set forth           legal     conclusions           as


                   to which        no    response        is required.


           189.                  Answering            Defendants           neither         admit          nor     deny        the    allegations            in Paragraph            189     of


                   the     Amended          Complaint         to the       extent      that        they         purport         to set forth          legal      conclusions          as to


                   which        no response           is required.



           190.                  Answering            Defendants           neither         admit          nor     deny        the    allegations            in Paragraph            190     of



                   the      Amended         Complaint         to the       extent         that     they         purport         to set forth          legal      conclusions             as to


                   which        no response           is required.



           191.                  Answering            Defendants           repeat      and         reallege           their      answers           to the      allegations



                   appearing           in paragraphs          1-181        as if fully            set forth           herein.



           192.                  Answering            Defendants           are     without          knowledge                 or information                sufficient        to form        a


                   belief       as to the    truth      of the     allegations             set forth            in Paragraph                192.



            193.                 Answering            Defendants           are     without          knowledge                   or information              sufficient        to form        a


                   belief       as to the    truth      of the     allegations             set forth            in Paragraph                193.



            194.                 Answering            Defendants           are without                  knowledge               or information                sufficient      to form        a


                   belief       as to the     truth     of the     allegations             set forth            in Paragraph                194.




                                                                                             26

                                                                                      26 of 68
          Case 1-20-01102-reg Doc 1-5 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                      INDEX NO.                                                                                                                                      709652/2017
FILED: QUEENS   COUNTY CLERK 01/31/2019 05:14 PM
NYSCEF DOC. NO. 459                                                                                                                                                      RECEIVED NYSCEF: 01/31/2019




            195.                    Answering              Defendants                 neither         admit           nor      deny         the     allegations             in Paragraph             189    of


                   the     Amended            Complaint                  to the        extent         that        they       purport         to set forth            legal     conclusions                and


                   legal      relief     as to which                no    response                is required.




            196.                    Paragraph          196        of the         Complaint                 states           legal     conclusions              for    which       neither        an



                   admission            nor       denial      is required.                   To      the     extent           that     any    prayer         for     relief     is made        against



                   any      of the      Answering                 Defendants,                 Answering                     Defendants              deny.




                                                                            AFFIRMATIVE                                  DEFENSES


                   Answering              Defendants                allege           the     following               affirmative              defenses             to the     allegations:



            1.     First      Affirmative             Defense:                The          Complaint                fails      to state           a claim      against        Answering


                   Defendants              upon       which          relief          may       be granted.



            2.     Second            Affirmative             Defense:                 Answering                   Defendants                did     not     take     part     in or direct           any    of


                   the      acts     complained              of     which         resulted             in Plaintiff's                 alleged         damages.



            3.     Third       Affirmative             Defense:               Plaintiff's              claims            against                                   Defenclants           are barred             in
                                                                                                                                          Answering


                   whole,           or in part,       by      the     statute              of frauds,             statute       of     limitations,            res judicata,            collateral



                   estoppel,           or a combination                     of       all    or any         doctrine.



            4.     Fourth           Affirmative             Defense:             Plaintiff's               claims            against         Aus      wering         Defendants            are barred



                   in      whole,       or in part,          by     a lack           of consideration.



            5.     Fifth       Affirmative             Defense:               Plaintiff's              claims               are barred            by the      equitable          doctrines           of



                   waiver,           estoppel,        unclean             hands             and/or         laches.



            6.      Sixth      Affirmative                 Defense:              A     defense             is founded                upon         documentary               evidence.




                                                                                                             27

                                                                                                   27 of 68
          Case 1-20-01102-reg Doc 1-5 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                      INDEX NO.                                                                                                                                      709652/2017
FILED: QUEENS   COUNTY CLERK 01/31/2019 05:14 PM
NYSCEF DOC. NO. 459                                                                                                                                                 RECEIVED NYSCEF: 01/31/2019




           7.   Seventh        Affirmative                 Defense:            If the         Plaintiff         were           caused          to sustain           damages              set forth            in



                the     complaint,            it was       due     to the          culpable           conduct            of person               or persons           unknown,                but    not



                the     conduct         of the       Answering               Defendants.


           8.   Eighth       Affirmative               Defense:              If the       Plaintiff          were         caused              to sustain       damages              alleged          in



                her     complaint,            damages            were        the     result         of the      culpable                 conduct           of the     Plaintiff.


           9.   Ninth       Affirmative              Defense:           Upon             information                and        belief,         Plaintiff       has      contributed                 to his



                damage         by      self-dealing              and    by     not       acting           in the       best         interest       of the      business            organizations



                affected       by      the      complaint.


            10. Tenth       Affirmative               Defense:          Upon            information                and         belief,         Plaintiff       has     failed           to mitigate



                his     damages             and     has    caused       the        various           business            entities             to suffer       damages              by     failing      to



                cooperate            with     the     effective         organization                   and      running               of the various                businesses.



            11. Eleventh            Affirmative             Defense:               To    the      extent        that          the     First      Cause       of Action             sounding            in


                                                                  "Agreemeñt"
                breach        of     contract         of the                                      set forth            in Paragraphs                  92-98         of the      Complaint                  is



                directed           at any         of the    Answering                Defendants,                none           of the Answering                      Defendants                was        a


                                                          "Agreement"
                party       to the      alleged                                         between            Plaintiff            and       Defendants            Joe      Hsu        and/or          Esther



                Hsu.


            12. Twelfth            Affirmative             Defense:            To       the     extent         that      the        First      Cause        of Action           sounding              in


                                                                  "Agreement"
                breach        of     contract         of the                                      set forth            in Paragraphs                   92-98        of the      Complaint                  is



                directed           at any         of the    Answering                Defendants,                 the      First          Cause       of Action           is barred            by the


                Statute       of Frauds.



            13. Thirteenth             Affirmative               Defense:               To    the     extent           that     the      First      Cause       of Action                sounding               in


                                                                   "Agreement"
                breach        of     contract         of the                                        set forth          in Paragraphs                   92-98        of the      Complaint                  is



                 directed          at any         of the    Answering                Defendants,                   none         of the Answering                     Defendants                were           in




                                                                                                      28

                                                                                              28 of 68
          Case 1-20-01102-reg Doc 1-5 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                      INDEX NO.                                                                                                                                       709652/2017
FILED: QUEENS   COUNTY CLERK 01/31/2019 05:14 PM
NYSCEF DOC. NO. 459                                                                                                                                                      RECEIVED NYSCEF: 01/31/2019




                  charge         of collecting              and     distributing               proceeds;                and       none         of the       Answering                Defendants


                  were       in charge             of keeping             accounts            with        the     Plaintiff             regarding           his    labor       and      materials,


                  outlays,        and       expenses;             nor     did    the     Plaintiff              ever      provide              an accounting               to any        of the



                  Answering              Defendants                regarding            his      labor          and      materials,              outlays,         and     expenses.


            14. Fourteenth               Affirmative               Defense:             To       the      extent         that        the      First    Cause        of Action             sounding               in


                                                                     "Agreement"
                  breach         of contract           of the                                        set forth            in Paragraphs                 92-98        of the          Complaint              is


                  directed           at any        of the     Answering                Defendants,                    Plaintiff            expressly          acknowledged                      by   action


                  and      by    written         instrument               that   his     interest              in RLCH               is a 1/6 share.


            15. Fifteenth              Affirmative            Defense:             To         the      extent          that     the        Second       Cause           of Action          sounding


                  in    unjust       enrichment              is directed           at any            of the        Answering                   Defendants,               Plaintiff        failed       to


                  allege         how      each       of the       Answering                 Defendants                  were         in a confidential                   or fiduciary



                  relationship              with     the     Plaintiff.


            16.   Sixteenth            Affirmative             Defense:                To     the      extent           that      the      Second        Cause           of Action            sounding


                  in unjust            enrichment            is directed           at any            of the        Answering                   Defendants,               if the       benefit


                  bestowed             requires          written          contracts            satisfying               the     Statue          of Frauds          for     recovery,


                  Plaintiff's           claim        would         be barred.


            17.   Seventeenth               Affirmative                 Defense:            To      the        extent         that      the    Third        Cause        of Action              sounding


                  in tortious            interference              with      business               contracts/relations                        is directed          at any           of the



                  Answering                Defendants,              it is barred              because             no     valid          contract        existed,          as it is barred             by


                  the      statute       of frauds.



            18. Eighteenth                 Affirmative              Defense:            To       the      extent         that        the      Third     Cause       of Action              sounding


                  in tortious            interference              with      business               contracts/relations                        is directed          at any           of the




                                                                                                          29

                                                                                                 29 of 68
          Case 1-20-01102-reg Doc 1-5 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                      INDEX NO.                                                                                                                                        709652/2017
FILED: QUEENS   COUNTY CLERK 01/31/2019 05:14 PM
NYSCEF DOC. NO. 459                                                                                                                                                       RECEIVED NYSCEF: 01/31/2019




                  Answering             Defendants,                   it is not         alleged         that         any     of the            Answering              Defendants            were


                  aware       of any         alleged             agreement              between              Plaintiff            and      Joe Hsu             and/or      Esther       Hsu.


            19. Nineteenth              Affirmative                  Defense:              To     the      extent          that     the        Third         Cause       of Action          sounding


                  in    tortious      interference                  with         business          contracts/relations                           is directed            at any      of the



                  Answering             Defendants,                   Plaintiff's           claim            is barred            by      ratification.


           20.    Twentieth           Affirmative                   Defense:              To     the       extent          that     the        Third         Cause      of Action           sounding              in



                  tortious         interference              with          business            contracts/relations                         is directed            at any       of the    Answering


                  Defendants,               Plaintiff's             claim         is barred            because             all    actions          by        Answering           Defendants             were


                                                                                                                                                                        "Agreement."
                  orchestrated              and     directed               by     Joe     Hsu,        a party         to the           alleged          subject


            21.   Twenty-First                Affirmative                  Defense:              To     the      extent           that      the Fourth            Cause        of Action



                  sounding           in Fraud             is directed              at any        of the         Answering                   Defendants,               Plaintiff's        claim         is



                  barred        as Plaintiff              fails      to allege          with       particularity                  any          fraudulent            conduct        on the      part        of



                  the     Answering               Defendants.



            22.   Twenty-Second                    Affirmative                    Defense:            To      the     extent            that     the Fifth           Cause       of Action,



                  sounding           in breach              of     fiduciary            duty,      duty         of    loyalty,            duty         not    to self-deal,          duty      of good



                  faith      and     fair     dealing             relative         to the        Agreement,                  is directed               at any        of the      Answering


                  Defendants,               Joe     Hsu           and/or         Esther         Hsu     was/were                  the     treasurer(s).


            23.   Twenty-Third                  Affirmative                     Defense:          To     the        extent        that         the Fifth        Cause         of Action,



                  sounding           in breach              of     fiduciary            duty,         duty      of loyalty,                duty        not     to self-deal,         duty      of good



                  faith      and     fair     dealing             relative         to the        Agreement,                  is directed                at any       of the      Answering


                  Defendants,               none          of the       Answering                 Defendants                  had         the     authority           to collect       proceeds              and



                   distribute         proceeds              from        any        of the        projects.




                                                                                                           30

                                                                                                  30 of 68
          Case 1-20-01102-reg Doc 1-5 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                      INDEX NO.                                                                                                                                        709652/2017
FILED: QUEENS   COUNTY CLERK 01/31/2019 05:14 PM
NYSCEF DOC. NO. 459                                                                                                                                                         RECEIVED NYSCEF: 01/31/2019




           24.    Twenty-Fourth                    Affirmative                  Defense:             To          the     extent       that         the    Fifth      Cause         of Action,



                  sounding             in breach            of fiduciary                 duty,        duty         of     loyalty,           duty        not      to self-deal,         duty     of good


                  faith        and     fair     dealing        relative             to the        Agreement,                     is directed              at any         of the    Answering


                  Defendants,                  upon       information                   and     belief,           Answering                  Defendants               are victims,           rather        than



                  perpetrators,                 of the      acts     on the             part     of Joe           Hsu       and       Esther          Hsu         complained            of by the


                  Plaintiff.



            25.   Twenty-Fifth                   Affirmative               Defense:               To        the        extent      that      the      Sixth        Cause        of Action,



                  sounding             in aiding           and       abetting            breach             of     fiduciary           duty,         duty         of loyalty,        duty      not    to self-



                  deal,        duty      of     good       faith     and        fair       dealing           relative             to the       Agreement,                 is directed          at any       of


                  the     Answering                Defendants,                  Plaintiff           fails         to     allege       that      any       of the         Answering           Defendants



                  knowingly                   induced       or participated                      in any           of Joe          Hsu's        action            which      constitutes          a breach



                  of the        various           duties       listed          by    the       Plaintiff.


            26.   Twenty-Sixth                    Affirmative                  Defense:            To       the         extent       that      the       Sixth      Cause         of Action,



                  sounding              in aiding          and       abetting              breach           of     fiduciary           duty,         duty         of loyalty,        duty      not     to self-



                  deal,        duty      of     good       faith         and     fair      dealing           relative             to the       Agreement,                 is directed          at any       of


                  the     Answering                Defendants,                  upon           information                 and       belief,         Answering              Defendants               are



                  victims,            rather       than      perpetrators,                     of the       acts         of Joe       Hsu          and     Esther         Hsu     complained               of by


                  the     Plaintiff.



            27.   Twenty-Seventh                        Affirmative                  Defense:               To     the      extent          that     the       Seventh          Cause       of Action,



                  the     derivative              claim,       is directed                 at any         of the          Answering                  Defeñdañts,                Joe Hsu        and/or


                  Esther         Hsu          was/were             the    de facto              treasurer(s).



            28.   Twenty-Eighth                       Affirmative                Defense:              To         the     extent       that        the     Seventh          Cause       of Action,               the


                   derivative             claim,         is directed                at any       of the           Answering                  Defendants,                 none     of the       Answering




                                                                                                             31

                                                                                                    31 of 68
          Case 1-20-01102-reg Doc 1-5 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                      INDEX NO.                                                                                                                               709652/2017
FILED: QUEENS   COUNTY CLERK 01/31/2019 05:14 PM
NYSCEF DOC. NO. 459                                                                                                                                                    RECEIVED NYSCEF: 01/31/2019




                  Defendants                  is in possession                of the       accounting                records               aside     from      what       have     been


                  provided              to them         by   Joe        Hsu     and/or         Esther            Hsu,         and      which         have      already         been      shared        with


                  the    Plaintiff.



           29.    Twenty-Ninth                    Affirmative              Defense:               To      the      extent        that        the   Seventh            Cause      of Action,           the


                  derivative             claim,         is directed            at any        of the        Answering                   Defendants,              Plaintiff's           claims        are


                  barred           by    CPLR          3016(b),           in that       none        of the         Answering                  Defendants              is a director            of the



                  any      of the        corporate           entities.


           30.    Thirtieth             Affirmative             Defense:              To      the    extent          that       the        Seventh      Cause          of Action,             the


                  derivative             claim,         is directed            at any        of the        Answering                   Defendants,              Plaintiff's           claims        are


                  barred           by    CPLR          3016(b),           in that       the       complaint              fails        to set forth          with       particularity            the


                  wrongful              acts     committed               by     any     of the          Answering                Defendants.



            31.   Thirty-First                Affirmative               Defense:             To     the     extent            that     the     Eighth         Cause       of Action,



                  sounding               in fraud        in the         execution            and        forgery,             is directed           at any      of the         Answering


                  Defendants,                  a document               dated        December               23,      2008            was     not     executed          in the     presence            of



                  any      of the         Answering                Defendants,               and        a copy          of     said     document              allegedly          signed        by the


                  Plaintiff             was     provided           by     Joe       Hsu.


            32.   Thirty-Second                      Affirmative              Defense:              To     the     extent            that    the     Eighth        Cause        of Action,



                  sounding               in fraud         in the        execution            and        forgery,             is directed           at any      of the         Answering


                  Defendants,                  the     December               23,     2008        document               was          a shareholder             agreement              for    RLCH,


                  Inc.        If    authenticated,                 it would          be applicable                 to all        assets        acquired          by    RLCH,           Inc.     whether


                  or not           it was       in existence             at the       time        the     document                   was     signed.

                                                                                                                                                                                                                            ..




                                                                                                          32

                                                                                                  32 of 68
          Case 1-20-01102-reg Doc 1-5 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                      INDEX NO.                                                                                                                              709652/2017
FILED: QUEENS   COUNTY CLERK 01/31/2019 05:14 PM
NYSCEF DOC. NO. 459                                                                                                                                                    RECEIVED NYSCEF: 01/31/2019




           33.    Thirty-Third               Affirmative                Defense:            As       to the        Ninth          Cause         of Action,             Plaintiff            expressly


                  acknowledged                  by     action      and       by       written         instruments                  that     his     interest          in RLCH               is a 1/6


                  share.


           34.    Thirty-Fourth                Affirmative               Defense:              As     to the        Tenth          Cause           of Action           for     Declaratory


                  Judgment,             Plaintiff        fails     to     state       a cause            of    action.


           35.    Thirty-Fifth             Affirmative              Defense:               As       to the        Eleventh              Cause        of Action               for    piercing        the


                  corporate         veil,       to the       extent         that      it is directed               at any         of the Answering                      Defendants,


                  Plaintiff       fails       to state       a cause          of action


            36.   Thirty-Sixth              Affirmative               Defense:              As       to the        Twelfth              Cause        of Action           for       permanent



                  injunction,           Plaintiff          expressly           consented                 by      action          and      in writing           that     the        Barclay       Project


                  was      to be converted                 into     a condominium.



            37.   Thirty-Seventh                 Affirmative                Defense:                As        to the      Thirteenth               Cause       of Action              for     permanent



                  injunction,             Plaintiff        fails    to      state      a cause           of action           for        imposition             of a constructive                  trust,


                  and      that   the      equitable            remedy         of a constructive                         trust     is wholly           inapplicable                  to the      claims


                  of the      Plaintiff.


            38.   Thirty-Eighth                Affirmative               Defense:              Plaintiff's              claims,           are barred           due     to the         conflict        that


                  exists      when          simultaneously                  filing        direct         and      derivative               claims.


            39.   Thirty-Ninth               Affirmative                Defense:            Plaintiff's             claims             are barred          due        to the        lack     of a



                  demand,          as required              for    filing          derivative             actions.



            40.   Fortieth        Affirmative                Defense:                Plaintiff's              Fifteenth           Cause         of Action             is barred             because


                  there       is no private             right      of    action          under        the       Martin           Act.



            41.   Forty-First             Affirmative              Defense:               Plaintiff's             Fifteenth               Cause       of Action              is without          merit


                  because         Lottery             Agreement              does        not       violate        the      Martin           Act.




                                                                                                         33

                                                                                                33 of 68
          Case 1-20-01102-reg Doc 1-5 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                      INDEX NO.                                                                                                                      709652/2017
FILED: QUEENS   COUNTY CLERK 01/31/2019 05:14 PM
NYSCEF DOC. NO. 459                                                             ..                                                                          RECEIVED NYSCEF:
                                                                                                                                                                         .-  01/31/2019




           42.    Forty-Second               Affirmative               Defense:              Plaintiff's             Fifteenth         Cause       of Action             is without          merit



                  because         contracts        allocating             future        interests            are      not    prohibited         by    the    law.


           43.    Forty-Third          Affirmative                Defense:              Plaintiff           has      no     standing       to bring         the        Sixteenth       Cause



                  of    Action.


           44.    Forty-Fourth              Affirmative                Defense:          Plaintiff           fails      to state       a cause        of action           for    ejectment



                  in the       Sixteenth        Cause        of Action:


            45.   Forty-Fifth          Affirmative               Defense:             Plaintiff            is not      authorized          to bring         any        derivative        claims



                  on    behalf      of the      corporations               which          have        been           dissolved         and/or      no longer             exists      as a legal



                  entity.




                                                                          RESERVATION                                 OF RIGHTS


            46.   Answering            Defendants                the    right        to amend              this    Verified         Answer           to assert          any     additional



                  affirmative          defenses           that     may          become            apparent            through          discovery        or otherwise.




                                                  CROSS-CLAIMS                                AND           COUNTERCLAIMS


                                                                                        Introduction




            1.    At     all   times       hereinafter           mentioned,               Defendant                  MOU         YANG        LAM         is a 10%               shareholder


                                                                                                                                                                                      48th
                   of   Defendant            CHRL          REALTY                    CORP.          (hereinafter,             "CHRL"),             a 25%          of    190-15



                   Avenue          Corp.      (hereinafter,              "190         Corp."),            and      a 1/6      shareholder            of RLCH,              INC.



                   (hereinafter,            "RLCH").




                                                                                                     34

                                                                                             34 of 68
          Case 1-20-01102-reg Doc 1-5 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                      INDEX NO.                                                                                                       709652/2017
FILED: QUEENS   COUNTY CLERK 01/31/2019 05:14 PM
NYSCEF DOC. NO. 459                                                                                                                                  RECEIVED NYSCEF: 01/31/2019




           2.     At   all    times     hereinafter          mentioned,           Defendant               KWAN           CHO        CHEUNG              is a 15%


                  shareholder           of   CHRL,          a 25%      shareholder             of      190      Corp.     He was          originally          a 1/6


                  shareholder           of RLCH,            having         acquired      said         shares      in or about          2008.


            3.    Defendants            MOU         YANG           LAM,       KWAN             CHO CHEUNG,                       MING         KAM           CHEUNG,


                  HEONG             LEN      LOU,       KAM          MING        LAM,          and       JIN     GUO       LIN      are    shareholders               of CHRL.


            4.    Defendants            MOU         YANG           LAM,        and     KWAN             CHO        CHEUNG              are shareholders                of    190


                  Corp.


            5.    Defendants            MOU         YANG           LAM,       KWAN             CHO CHEUNG,                       JIN      GUO        LIN,      KAM          MING


                  LAM,         and     SIU      LING        WONG,           STEVEN             CHEUNG,                  MING       YUNG          CHEUNG,                GUI


                  ZHEN          CHEN,          CHEUNG              CHIN        CHAU,           TUNG             SUET      RUBY            LAM,         and    WONG            KUK


                  TAN        are     shareholders           of RLCH.



            6.    Defendant/Intevenor                   MING          YUNG             CHEUNG                 is an individual            residing          at 247     Piccadilly


                  Downs,           Lynbrook,           NY    11563.


            7.    In   or about         2013,     Defendant/Intevenor                   MING              YUNG           CHEUNG              acquired          ¼ of


                  Defendant            KWAN            CHO     CHEUNG's                 1/6        interest      in RLCH,          and     thereby           became         a 1/24,


                  or 4.167%            shareholder           of RLCH.


            8.    Said       transaction         was    ratified             Defendants               JOE       HSU      and      ESTHER             HSU.
                                                                       by

                                                                                                                                                               51st
            9.    Defendant/Intevenor                   GUI        ZHEN         CHEN          is an individual              residing         at 90-21                  Street,



                  Elmhurst,           NY       11373.



            10. In     or about         2013,       Defendant/Intevenor                  GUI          ZHEN         CHEN           acquired       ¼ of Defendant


                  KWAN             CHO       CHEUNG's                1/6    interest     in    RLCH,             and    thereby        became          a 1/24,       or 4.167%



                   shareholder             of RLCH.



            11.    Said      transaction         was    ratified       by     Defendants              JOE       HSU      and      ESTHER             HSU.




                                                                                              35

                                                                                       35 of 68
          Case 1-20-01102-reg Doc 1-5 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                      INDEX NO.                                                                                                                                709652/2017
FILED: QUEENS   COUNTY CLERK 01/31/2019 05:14 PM
NYSCEF DOC. NO. 459                                                                                                                                                  RECEIVED NYSCEF: 01/31/2019




                                                                                                                                                                                     185th
            12. Defendant/Intevenor                          STEVEN                  CHEUNG                    is an individual                residing           at 75-43                     Street,


                  Fresh      Meadows,            NY          11366.


            13.   In or about           2016,       Defendant/Intevenor                              GUI         ZHEN           CHEN            acquired            ¼ of Defendant


                  KWAN           CHO          CHEUNG's                      1/6    interest         in RLCH,               and     thereby           became            a 1/24,        or 4.167%


                  shareholder            of   RLCH.


            14.   Said      transaction          was         ratified         by     Defendants                  JOE       HSU          and     ESTHER               HSU.


            15.   Defendants            MOU          YANG               LAM           and      KWAN               CHO CHEUNG                            bring       this    action      on behalf


                  of themselves               and     all     other         stockholders                  of    defendants              CHRL            similarly           situated.


            16. Defendants              MOU          YANG               LAM           and      KWAN               CHO CHEUNG                            bring       this    action      on behalf


                  of themselves               and     all     other         stockholders                  of    defendants               190     Corp.          similarly          situated.


            17. Defendants              MOU           YANG              LAM           and      KWAN                 CHO         CHEUNG                  bring       this    action       on behalf


                  of themselves               and     all     other         stockholders                  of    defendants              RLCH            similarly           situated.


            18. Upon          information             and         belief,         at all     times        hereinafter              mentioned,              Defendant               CHRL          was


                  organized         under         and        by     virtue         of the       laws           of the     State         of New          York.


            19. Defendant            CHRL            was          under        the    complete                 operation           and        control       of Defendant                JOE      HSU


                  Defendant          ESTHER                  HSU,           and      the     Plaintiff.             Plaintiff           was     in complete                operation           and


                  control       of the        construction                  aspect         of the      CHRL             Project.          Defendant                JOE       HSU        and


                  Defendant          ESTHER                  HSU            were      in complete                 operation             and     control          of all      the     remaining


                  aspects       of the        project,            including,           but      not       limited        to mairitaining                  the     books        and      record       of


                  all    transactions           and         rendering              business           decisions            where          ñêcessary.



            20.   Upon        information             and         belief,         Defendant               CHRL           had      its    principal          place          of business           care     of


                                                    138th
                  Joe     Hsu      at 62-14                        Street,         Flushing,           New          York        11367.            It was         formed        on February                3,


                  2006       and    was       dissolved              on May            24,     2010.




                                                                                                       36

                                                                                               36 of 68
          Case 1-20-01102-reg Doc 1-5 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                      INDEX NO.                                                                                                                               709652/2017
FILED: QUEENS   COUNTY CLERK 01/31/2019 05:14 PM
NYSCEF DOC. NO. 459                                                                                                                                                       RECEIVED NYSCEF: 01/31/2019




           21.    In or about            October           2011,           Defendant               JOE             HSU       conducted                a final      accounting           for    CHRL


                  with      Answering               Defendants                  who       are      shareholders                   of    CHRL.



           22.    Answering              Defendants                  were        not     aware           of    CHRL's              dissolution.



           23.    Upon       information                 and     belief,          at all       times          hereinafter               mentioned,              Defendant              190    Corp.



                  was     organized               under        and       by     virtue         of the         laws         of the       State         of New        York.



           24.    Defendant              190      Corp.         was        under         the     complete                 operation            and      control          of Defendant           JOE



                  HSU        and      Defendant             ESTHER                  HSU.           Plaintiff              was     in complete               operation            and    control          of



                  the    construction               aspect            of the       190      Corp.         Project.



            25.   Defendant              JOE       HSU          and        Defendant              ESTHER                   HSU          were      in complete               operation         and



                  control          of all    the     remaining                  aspects          of the        project,           including,             but      not     limited      to



                  maintaining               the    books             and       record       of    all    transactions                   and     rendering           business           decisions



                  where          necessary.



            26.   Upon           information              and        belief,       Defendant                  190        Corp.       had       its principal             place      of business


                                                                         138th
                  care      of     Joe    Hsu       at 62-14                           Street,      Flushing,               New         York          11367.            It was      formed         on



                  November                18,     2008      and         was       dissolved              on June             6, 2013.


            27.   Answering               Defendants                  were        not     aware          of        190     Corp.'s         dissolution.



            28.   Upon           information              and        belief,       at all        times         hereinafter              mentioned,                Defendant            RLCH         was



                   organized             under       and        by     virtue          of the      laws            of the       State      of New          York.



            29.    Defendant             RLCH             was        under        the     complete                 operation            and      control          of Defendant               JOE        HSU


                   and      Defendant              ESTHER                  HSU.



            30.    Answering                Defendants                 adapt       the     allegations                   regarding            their     residences            as set forth          in



                   Plaintiff's           complaint.




                                                                                                              37

                                                                                                  37 of 68
          Case 1-20-01102-reg Doc 1-5 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                      INDEX NO.                                                                                                                           709652/2017
FILED: QUEENS   COUNTY CLERK 01/31/2019 05:14 PM
NYSCEF DOC. NO. 459                                                                                                                                               RECEIVED NYSCEF: 01/31/2019




           31.    At     all   times     hereinafter            mentioned,             no     directors              were      ever      elected           by      the     shareholders             for



                  CHRL,           190     Corp.       and     RLCH.


           32.    As     CHRL,           190    Corp.,        and      RLCH          were        under         the     complete              operation             and      control       of the



                  Plaintiff,       Defendants               JOE      HSU       and       ESTHER                HSU,           at all times            hereinafter               mentioned,


                  the     three    of them         are the         de facto          directors           and     officers         of said           corporate              defendants.


           33.    Defendants             KWAN            CHO         CHEUNG                 and      MOU YANG                         LAM        are unsophisticated



                  immigrants             from      China        with       limited        education              and        limited          English            skills.



           34.    There        were      instances           where       Defendants                 MOU YANG                      LAM          and       Defendant              KWAN               CHO


                  CHEUNG                would         execute        documents              as an officer               of CHRL,               or     190        Corp.,       or RLCH.



                  However,              any    such      documents             were       executed             at Defendant                  JOE        HSU's             direction,          as


                  Defendants              LAM         and     CHEUNG                 wholly         trusted          Defendant               JOE       HSU's              business


                  judgment.



            35.   In or about            the    summer          of     2005,     Defendant                 KWAN               CHO        CHEUNG                    met      Defendant              JOE



                  HSU          at an open         house.          Defendant            JOE          HSU        was      the      broker         and      owner            of Big        Apple


                  Realty.         At     the    open        house,      Defendant              JOE        HSU          invited         all attendees,                 including


                  Defendant             KWAN             CHO         CHEUNG              to join         in    on     future          real    estate           development


                  investment             opportunities.



            36.   Defendant              KWAN            CHO         CHEUNG              accepted              Defendant               JOE       HSU's             invitation           and     then


                  invited         Defendant            MOU YANG                  LAM             to join        Defendant               JOE      HSU's              ventures.



            37.   Defendants              KWAN              CHO        CHEUNG                 and    MOU YANG                         LAM's            first      project        with


                   Defendant             JOE      HSU        was     the     CHRL           project.



            38.    All     Answering            Defendant              who     took       part      in the       CHRL             Project           were         silent      investors.




                                                                                                    38

                                                                                          38 of 68
          Case 1-20-01102-reg Doc 1-5 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                      INDEX NO.                                                                                                                         709652/2017
FILED: QUEENS   COUNTY CLERK 01/31/2019 05:14 PM
NYSCEF DOC. NO. 459                                                                                                                                             RECEIVED NYSCEF: 01/31/2019




           39.    Defendant           CHRL          was        involved           in the      development                     of five       parcels       of land,            149-18/22/26



                  Sanford         Avenue          and     42-14/16              149hth        Place,           which        corresponds               to the       project           described


                                                                     Project"
                  as "The         Sanford         Avenue                              in Plaintiff's              complaint,               Paragraphs             73-74.


           40.    The     CHRL         Project           was     constructed             by     the      Plaintiff.            Plaintiff         never        provided            Answering


                  Defendants            with      an accounting                  of his       expenditures.


            41.   Defendants            KWAN              CHO         CHEUNG               and        MOU YANG                      LAM's           second             project        with



                  Defendant           JOE        HSU       was        the     190     Corp.         project.


            42.   Defendants            KWAN              CHO         CHEUNG               and        MOU YANG                      LAM          were         silent      investors            in the



                  190     Corp.       project.


            43.   Defendant            190       Corp.     was        involved           in the       development                   of three        pieces         of real         estate,      to



                  wit:      1) 51-82        Manilla            Street,       Elmhurst,          New            York,        which          corresponds             to Plaintiff's               "The


                                               Project"                                                                                                                                        48th
                  Manilla         Street                         as set forth            in his       Complaint,                 Paragraphs            64-66;            2)   190       -15


                                                                                                                                                                                 48th
                  Avenue,          Fresh       Meadows,               New        York,        which          corresponds                to Plaintiff's             "The                  Avenue


                  Project"                                                                                                                                                    46th
                                   as set forth           in his         Complaint,           Paragraph                67     and    68;      and      3) 211-22                        Avenue,


                                                                                                                                            46th                        Project"
                  Bayside,         New         York,       which          corresponds               to Plaintiff's               "The               Avenue                                as set



                  forth      in his     Complaint               Paragraphs             69-72.



            44.   The       190    Corp.       Project          was       constructed            by      the     Plaintiff.          Plaintiff          never          provided



                  Answering             Defendants               with        an accounting                of his       expenditures.



            45.   Defendants            KWAN              CHO            CHEUNG               and     MOU             YANG           LAM's            third      project         with



                  Defendant            JOE        HSU          was     the    RLCH         project.



            46.   Defendant            RLCH            is involved              in the     development                  of two          pieces        of real          estate,       to wit:      1)


                   144-73         Barclay         Avenue,            Flushing,           New         York;        and       2)    144-69         Barclay          Avenue,               Flushing,




                                                                                                    39

                                                                                           39 of 68
          Case 1-20-01102-reg Doc 1-5 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                      INDEX NO.                                                                                                                               709652/2017
FILED: QUEENS   COUNTY CLERK 01/31/2019 05:14 PM
NYSCEF DOC. NO. 459                                                                                                                                                   RECEIVED NYSCEF: 01/31/2019




                                                                                                                                                              Project"
                  New        York,       both           of which            correspond               to Plaintiff's              "The       Barclay                           as set forth         in


                  his     Complaint,               Paragraphs                80-84.


           47.    The       RLCH         Project           was         constructed              by     a third-party                  contractor.


           48.    For     the    CHRL             Project,           Defendants                JOE       HSU            and      ESTHER             HSU        completely          operated


                  and       controlled            all    transactions.                  They         failed           to provide         Answering              Defendants            access      to



                  any       of the     bookkeeping                     records          of any         of the          transactions.


            49.   Defendant              JOE        HSU          and        ESTHER              HSU           would,           from      time       to time,      demand          contribution


                  from       participating                 Answering                 Defendants                  by    using       Defendant              MOU YANG                 LAM          as the


                  point       of contact.


            50. From          time       to time,          upon          demand           by      Defendant                MOU           YANG            LAM,         Defendant           JOE     HSU


                  and       ESTHER                HSU          would         provide           scant        few        records         to Defendant               MOU        YANG          LAM,


                  which         generally               contain         conclusory              rather           than      detailed         accounting            figures,        to account            for



                  profits       and      losses          for      each       project.



            51. As        a result,        in     an effort           to make           sense         out        of Defendant              JOE       HSU        Defendant            MOU


                  YANG              LAM,          kept      his      own       records          of     contribution                from      participating               Answering


                  Defendants               and      records            of the        limited          corporate               expenditure            of which            he had      knowledge,


                  and       shared       his       records           with      the                                     Defendants
                                                                                        participating


            52.   With        the     initiation           of the        CHRL            and      RLCH                Projects         in 2008,          participating          Answering


                  Defendants               felt     that       the     past     accounting                  practice           from      Defendants             JOE       HSU      and



                  ESTHER               HSU          in the        CHRL              Project       had         been       inadequate.                As    a result,       participating



                  Answering                Defendants                  requested           that       Defendant                MOU         YANG             LAM          act as their



                  representative                   in keeping               track       of the       shareholder                 contributions              and    corporate



                  expenditures                  of RLCH.




                                                                                                            40

                                                                                                  40 of 68
          Case 1-20-01102-reg Doc 1-5 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                      INDEX NO.                                                                                                                        709652/2017
FILED: QUEENS   COUNTY CLERK 01/31/2019 05:14 PM
NYSCEF DOC. NO. 459                                                                                                                                            RECEIVED NYSCEF: 01/31/2019




           53.    Consequently,                  participating              Answering                Defendants              demanded            to Defendant                  JOE     HSU


                  that    Defendant              MOU            YANG            LAM          be made            a signatory          of the       190       Corp.        and    the    RLCH


                  bank       accounts,           which           demand          was        approved            by     Defendant          JOE         HSU.


           54.    For     the     190     Corp.          bank     account,            Defendant                MOU YANG                 LAM           was      made        a co-signatory


                  for    checks.          All     checks          must       be co-signed                 by     Defendants           JOE        HSU         and     MOU YANG


                  LAM.           Said     requirement               turned           out     to be unduly               burdensome              for    both        Defendant           Lam


                  and     Defendant              Hsu       as they        were        often        at two        different        locations           when         checks        had      to be



                  written.          Therefore,             for    the     sake       of     convenience,               Defendant           Lam         would         often      pre-sign           a



                  batch         of checks          for    Defendant              JOE         HSU         to    issue    whenever           necessary.



            55.   For     the     190     Corp.          bank      account,           Defendant                MOU YANG                 LAM           was      thereby          granted



                  access         to the     bank         statements.              Defendants                  would      monitor         the     statements              for    any


                  irregularities.                However,           he never               noticed         anything          unusual,          as he primarily                 monitored



                  for     self-dealing             on the        part     of Defendants                   JOE        HSU       and    ESTHER             HSU.



            56.   Although           Defendant               MOU          YANG              LAM          was      made         a signatory            of the       190     Corp.       checks,



                  only       Defendant             JOE       HSU         and/or           ESTHER               HSU      rendered         the     business            judgments            as to



                  what       checks         to write.            Further,         only        Defendants               JOE      HSU      and      ESTHER                 HSU       kept      a full



                  record         of all    the      expenditures                of     190       Corp.         Participating            Answering              Defendants              had     no



                  access         to any         transactions             that    did       not    go through             the     corporate            bank     account.



            57.   For      the    RLCH            bank      account,            Defendant             MOU YANG                       LAM       was      made         a signatory             for



                  checks.           Defendants              JOE         HSU          and     MOU           YANG          LAM         decided          that     the    co-sign



                   requirement              was        unduly       burdensome.



            58.    For     the     190     Corp.         bank      account,            Defendant               MOU YANG                  LAM           was     thereby          granted



                   access        to the         bank      statements.                Defendants                would      monitor        the     statements              for    any




                                                                                                      41

                                                                                                 41 of 68
          Case 1-20-01102-reg Doc 1-5 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                      INDEX NO.                                                                                                                        709652/2017
FILED: QUEENS   COUNTY CLERK 01/31/2019 05:14 PM
NYSCEF DOC. NO. 459                                                                                                                                            RECEIVED NYSCEF: 01/31/2019




                  irregularities.                However,             he never       noticed        anything                  unusual,           as he primarily              monitored


                  for      self-dealing            on the       part     of Defendants              JOE          HSU              and      ESTHER          HSU.


            59.   Although            Defendant             MOU          YANG          LAM         was          made              a signatory         of the      RLCH          checks,        only


                  Defendant             JOE        HSU       and/or        ESTHER             HSU         rendered                  the    business        judgments            as to what


                  checks          to write.          Further,          Defendants          JOE          HSU        and            ESTHER            HSU      kept      the     majority         of


                  the      checks,         and     only     issued       a few       to Defendant                 LAM               for    emergencies             when       they        are out


                  of time.


            60.   As       with      190    Corp.,         Defendants            JOE     HSU            and     ESTHER                     HSU     kept     a full     record         of all    the



                  expenditures               of RLCH.               Participating          Answering                    Defendants                 had     no access          to any


                  transactions              that     did    not     go through          the    corporate                bank            account.



            61.   Answering                Defendants/Intevenors                       have       not     had      any            direct     contact       with      the     Plaintiff,


                  Defendant               JOE      HSU,         and     Defendant          ESTHER                 HSU.


            62.   Answering                Defendants/Intevenors                       never       took         part         in    any      matters       concerning            the


                  operation            of RLCH,             aside       from     providing              monetary                  investment.



            63.   Answering                Defendants/Intevenors                       obtained           all    their            information            regarding           RLCH


                  through            Defendant             KWAN           CHO        CHEUNG.




                           AS AND            FOR A           FIRST          CROSS-CLAIM                           AGAINST                      JOE_HSU_AND                      ESTHER
                                                             HSU         - Derivative              Action              for         An      Accounting




            64.   Answering                Defendants             repeat       and     reallege          each      and             every      allegation          set forth       above        as if



                   fully      set forth          herein.




                                                                                                  42

                                                                                         42 of 68
          Case 1-20-01102-reg Doc 1-5 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                      INDEX NO.                                                                                                                                709652/2017
FILED: QUEENS   COUNTY CLERK 01/31/2019 05:14 PM
NYSCEF DOC. NO. 459                                                                                                                                                    RECEIVED NYSCEF: 01/31/2019




           65.    Upon          information                and        belief,       the    source            of    information              being       Plaintiff's           Verified



                  Complaint,                  Defendants                JOE       HSU          and     ESTHER                 HSU       used      the      business         of CHRL,              190


                  Corp.         and     RLCH            to further               their     own        financial             ends,     at the expense                  of Answering


                  Defendants.


           66.    Upon          information                and        belief,       the     source           of    information              being       Plaintiff's           Verified



                  Complaint,                  Defendants                JOE       HSU          and      ESTHER                HSU       failed       and     refused          to provide


                  genuine           backup            of      all    of the       paperwork               for      all     of their      transactions            which          they      had    been



                  working             on      since        2005.


           67.    Defendants                  JOE      HSU            and       ESTHER               HSU          failed      and     refused        to provide             the     details      of the


                  transactions                 of the         CHRL          Project            and     the        190      Project      and the         financial         outcomes              of the


                  same.



           68.    Upon           information                and       belief,       the     source           of    information              being       Plaintiff's           Verified



                  Complaint,                  Defendents                JOE        HSU         and      ESTHER                HSU        failed      to properly              account         to the


                  Plaintiff           for      his    labor          and    materials            furnished               to the       CHRL        Project        and      the      190     Corp.


                  Project.



            69.   Upon           information                and        belief,       the    source           of    information              being       Plaintiff's           Verified



                  Complaint,                  Defendants                 JOE       HSU         and      ESTHER                HSU        commingled                 funds       belonging             to the


                  Plaintiff            into     the     accounts                of RLCH              Project.



            70.   At      all    relevant            times,          it was       and      continues              to be the          duty    of Defendant                JOE        HSU         and


                  Defendant                 ESTHER                  HSU,         as de facto            directors             and     officers       of Defendants                 CHRL,           190


                  Corp.          and        RLCH,           to see that             the    assets        and        business          of Defendants                 CHRL,           190    Corp.        and


                  RLCH             were         and     are         diligently           and    honestly                conserved           and     raañagcd,           and       to see that         same



                  are      not     dissipated              and        mismanaged.                    In violation             of their       duty,       they     caused           and    permitted




                                                                                                             43

                                                                                                     43 of 68
          Case 1-20-01102-reg Doc 1-5 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                      INDEX NO.                                                                                                                           709652/2017
FILED: QUEENS   COUNTY CLERK 01/31/2019 05:14 PM
NYSCEF DOC. NO. 459                                                                                                                                            RECEIVED NYSCEF: 01/31/2019




                  and,     at present,           are     continuing              to cause             and      permit,       the      assets,    business             and     corporate


                  opportunities              of Defendants                 CHRL,                190     Corp.        and     RLCH         to be wasted                and     mismanaged



                  by     diverting          same       to their        own        benefit,            wrongfully            withholding              allegedly          owed          to the



                  Plaintiff,         and     have       subjected            Answering                 Defendants             to the       instant         lawsuit.


           71.    As     a result       of the       acts    alleged,            Defendants                  JOE       HSU        and    ESTHER              HSU,        have      directly


                  and     indirectly          profited           and     are      continuing                to profit       at the      expense            of Defendants               CHRL,


                  190      Corp.       and       RLCH,           and    Defendants                    CHRL,          190     Corp.       and     RLCH          have         sustained          and


                  is continuing              to sustain           additional             losses,         all    in an amount              presently           unknown            to



                  Answering             Defendants               and      ascertainable                  only      by      an accounting.


            72. No        demand           has    been      made         upon          the      Board          of Directors             of Defendants             CHRL,            190     Corp.


                  and      RLCH         to bring           an action            for    relief         appropriate            to the      facts    alleged,            inasmuch          as:    1)


                  Defendants               JOE      HSU,         and     ESTHER                  HSU           whose       acts    are complained                 of are in control                  of



                  Defendants               CHRL,           190     Corp.         and      RLCH;              and     2) no Board            of Directors               were      ever     elected


                  for     Defendants              CHRL,           190     Corp.         and       RLCH.              A     demand         upon       the    Board           of Directors


                  would        therefore            be a futile          act.


            73.   By virtue            of the       acts    complained                 of,      Defendants               CHRL,          190 Corp.           and       RLCH        have


                  sustained            and    are      continuing            to sustain               irreparable           injury.



            74.   Answering                Defendants             have       no       adequate              remedy         at law.




                                                                                                       44

                                                                                                44 of 68
          Case 1-20-01102-reg Doc 1-5 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                      INDEX NO.                                                                                                                           709652/2017
FILED: QUEENS   COUNTY CLERK 01/31/2019 05:14 PM
NYSCEF DOC. NO. 459                                                                                                                                                 RECEIVED NYSCEF: 01/31/2019




                  AS AND              FOR A SECOND                           CROSS-CLAIM                             AGAINST                   JOE      HSU          AND       ESTHER
             HSU         -     Derivative            Action          for     Breach           of Fiduciai-y                              of Care,            Duty      of Loyalty,              and
                                                                                                                             Duty
                                                                                       Duty        of Disclosure


           75.    Answering                 Defendants            who        are    shareholders                of     CHRL             and     190    Corp.         (hereinafter,


                  "CHRL              and     190     Answering               Defendants"),                repeat            and     reallege          each      and    every        allegation


                  set forth          above         as if fully          set forth        herein.


           76.    As     the     de facto          directors         and      officers        of Defendants                   CHRL             and     190      Corp.,        Defendants


                                                                                                                                                                                   Defendants'
                  JOE        HSU        and      ESTHER              HSU         owe      a fiduciary                duty     to each          of said        Corporate



                  shareholders.


           77.    Defendants                JOE      HSU        and        ESTHER             HSU         owe        a duty         of care          to each        of said     Corporate


                  Defendants'
                                             shareholders.



           78.    Defendants                JOE      HSU        and        ESTHER             HSU         are    subject            to heightened               standard           of care



                  because            they     injected          themselves              in the       detailed          management                    of Defendants              CHRL            and


                  190        Corp.


            79.   Defendants                 JOE     HSU          and      ESTHER             HSU         have        breached            their       duty      of care       by     failing         to



                  properly            transfer          the   real      estate     of the        CHRL           Project           into    CHRL.



            80.   Defendants                 JOE     HSU          and      ESTHER             owe      a duty          of    loyalty          to each        of said       Corporate


                  Defendants'
                                              shareholders



            81. Upon            information               and     belief,        Defendants            JOE           HSU          and    ESTHER               HSU        breached          their



                  duty         of loyalty          by    taking         monies         for    real     estate         brokerage               fees    without         permission               and



                  without            a written          agreement,               and    taking        exorbitant              bookkeeping                fees       without        consent.



            82.   Defendants                 JOE        HSU       and       ESTHER            owe       a duty          of    disclosure             to each        of said        Corporate


                  Defendants'
                                              shareholders




                                                                                                     45

                                                                                              45 of 68
          Case 1-20-01102-reg Doc 1-5 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                      INDEX NO.                                                                                                                        709652/2017
FILED: QUEENS   COUNTY CLERK 01/31/2019 05:14 PM
NYSCEF DOC. NO. 459                                                                                                                                               RECEIVED NYSCEF: 01/31/2019




            83.   Upon         information                and      belief,        Defendants               JOE      HSU           and   ESTHER               HSU      breached           their



                  duty       of disclosure               by      failing        to disclose             self-dealing              transactions,           i.e.    taking      monies        for


                  real      estate        brokerage              fees      without         permission              and       without      a written              agreement,         and    taking


                  exorbitant              bookkeeping                   fees    without            consent.


            84.   As       a result       of Defendant                   JOE        HSU       and       Defendant             ESTHER             HSU's           foregoing          breaches,


                  shareholders                of   said       Corporations                 have         been      damaged             in an amount               to be determined                at



                  trial,     for      which        Defendants                  JOE      HSU         and       ESTHER              HSU     are personally               liable.




                               AS AND               FOR A THIRD                           CROSS-CLAIM                            AGAINST               JOE         HSU       - Fraud



            85.   Those         Answering                Defendants                 who       are      shareholders               of RLCH            (hereinafter,           "RLCH


                  Answering                Defendants")                    repeat       and       reallege        each       and      every     allegation           set forth       above        as



                  if fully         set forth           herein.



            86.   Defendant               JOE      HSU           is personally                liable       for   the      following           acts    of fraud,        as he perpetrated


                  the      fraud       and       had     actual         knowledge                 of the       fraud.
                             .                                                                                                                  .


            87.   Prior       to March             19, 2012,               Defendant              JOE      HSU          stated       to Defendant            MOU           YANG        LAM


                  that      RLCH           held        certain          funds       belonging             to the        Plaintiff.



            88.   On or about                 March           19, 2012,             Defendant             JOE      HSU           authorized           a payment            in the    amount           of



                  THREE               HUNDRED                    THOUSAND                         DOLLARS                AND          ZERO           CENTS          ($300,000)           from



                  RLCH's              Chase        corporate               bank       account           to the      Plaintiff.



            89.    On or about                March           19, 2012,             Defendant              JOE      HSU          authorized           a second        payment          in the



                   amount            of   TWO HUNDRED                               SIXTY-EIGHT                         THOUSAND                  FIVE       HUNDRED                 EIGHTY


                   FIVE        DOLLARS                    AND           THIRTY-SIX                     CENTS             ($268,585.36)                from       RLCH's          Chase



                   corporate              bank     account              to the       Plaintiff.




                                                                                                         46

                                                                                                  46 of 68
          Case 1-20-01102-reg Doc 1-5 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                      INDEX NO.                                                                                                                                        709652/2017
FILED: QUEENS   COUNTY CLERK 01/31/2019 05:14 PM
NYSCEF DOC. NO. 459                                                                                                                                                  RECEIVED NYSCEF: 01/31/2019




            90.   On or about                March          19, 2012,           Defendant                 JOE       HSU          stated       to Defendant                 MOU         YANG


                  LAM          that     said        two    payments             represented                 all    of the        remaining              funds       belonging           to the


                  Plaintiff           which         were      being          held     by      RLCH           which          originated              from      the    CHRL            and     190


                  Corp.        projects;            and    that      with      these          payments,             RLCH            no      longer         held     funds       belonging               to


                  the     Plaintiff          originating             from       the     CHRL           and         190     Corp.          projects.


            91.   Defendant              MOU              YANG            LAM         thereafter            relayed         Defendant                  JOE    HSU's           said     statement                  to


                  the     remaining             Defendants                who        are      shareholders                of RLCH.


            92.   In    the    event         that     Plaintiff           succeeds            on his        claim         that      after     March          19, 2012,          RLCH's             assets


                  continue            to contain            funds         belonging             to Plaintiff              originating               from      the    CHRL            and     190        Corp.



                  projects,           then      RLCH             Answering              Defendants                 alleged          the      following:


            93.   Upon         information                and      belief,      Defendant                 JOE       HSU's            representation                 contained           in



                  Paragraph             90 is false.


            94.   Upon         information                 and     belief,          Defendant             JOE       HSU          knew         his representation                  contained                  in


                  Paragraph             90 to be false                when           he made          it.
                                            .                                                                                                                          .


            95.   Upon         information                 and     belief,          Defendant             JOE        HSU         made         the      representation                contained               in


                                                                                                              Defendants'
                  Paragraph              90 to induce                RLCH            Answering                                              reliance         upon     said      statement               so



                  they        would          continue           to invest           in RLCH            with         the    belief         that      they     are entitled            to the      full


                  value        of each          party's           respective           shares.



            96.   RLCH           Answering                 Defendants                relied      upon         said        statement              and    continued             to invest       in


                   RLCH          with         the    belief        that      they     are      entitled           to the     full     value         of each         party's       respective



                   shares.


                                                                                        Defendants'
            97.    As     a result        of RLCH                Answering                                           reliance            upon       said      statement,          RLCH


                   Answering               Defendants                have       been        injured          in the        form        of reduction               of value        of each




                                                                                                       47

                                                                                                47 of 68
          Case 1-20-01102-reg Doc 1-5 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                      INDEX NO.                                                                                                                       709652/2017
FILED: QUEENS   COUNTY CLERK 01/31/2019 05:14 PM
NYSCEF DOC. NO. 459                                                                                                                                              RECEIVED NYSCEF: 01/31/2019




                   party's        respective              shares       in the      amount             claimed          by    the     Plaintiff,        in an amount               to be


                   determined               at trial.




                                AS AND             FOR A FOURTH                           CROSS-CLAIM                              AGAINST              JOE         HSU       - Fraud



            98.    Those         Answering                Defendants             who      are     shareholders                 of RLCH              (hereinafter,          "RLCH


                   Answering              Defendants")                  repeat      and      reallege           each         and     every        allegation        set forth           above    as


                   if   fully     set forth         herein.



            99.    Defendants               JOE         HSU       is personally              liable      for     the      following           acts     of fraud,          as he


                   perpetrated              the    fraud        and     had      actual       knowledge                of the        fraud.



            100.                  At     the      time      when        Defendant             JOE       HSU        invited           Defendants            MOU YANG                      LAM


                   and       KWANG                CHO        CHEUNG                to join       the        RLCH          project,        Defendant             JOE       HSU


                   represented              to them          that      he would           have         1/6     of RLCH's               outstanding             shares,       Plaintiff


                   would          have       1/6    of RLCH's              outstanding                 shares,         and     4/6     of RLCH's               outstanding           shares


                   were         available          for     investors.
                                                                   .                                                                                                                .


            101.                   Said        representation              was      material           in Defendants                   MOU YANG                  LAM         and        KWANG


                   CHO CHEUNG                            decision        to join       the    RLCH             project.



            102.                   In reliance             of the       representation                 contained             in Paragraph              100,     Defendants               MOU


                   YANG            LAM            and      KWANG              CHO         CHEUNG                 paid        certain      funds        to join      the    RLCH           project,



                   taking         2/6     of the         RLCH's          outstanding              shares.



            103.                   As     a result         of   said     representation,                 Defendant                 KWANG             CHO         CHEUNG


                    represented              to Answering                 Defendants/Intevenors                             that     he acquired           1/6    of the       shares       of



                    RLCH.




                                                                                                       48

                                                                                              48 of 68
          Case 1-20-01102-reg Doc 1-5 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                      INDEX NO.                                                                                                                                 709652/2017
FILED: QUEENS   COUNTY CLERK 01/31/2019 05:14 PM
NYSCEF DOC. NO. 459                                                                                                                                                      RECEIVED NYSCEF: 01/31/2019




           104.                       In reliance           of said       representation,                 Answering                   Defendants/Intervenors                             paid       certain



                   funds         to invest           in RLCH            to each           acquire        their       1/24           of the      shares          of RLCH.


           105.                       In the      event       that     Plaintiff          succeeds            on his          claim          that    he owns            25%        of RLCH's



                   outstanding                 shares,        then     RLCH           Answering                Defendants                    alleged        the       following:



            106.                      Defendant             JOE       HSU's          representation                 contained                 in Paragraph               100       is false.


            107.                      Upon        information             and       belief,       Defendant               JOE         HSU           knew        his     representation


                   contained               in Paragraph               100     to be false              when        he made             it.


            108.                      Upon        information             and       belief,       Defendant               JOE         HSU           made        the     representation


                                                                                                                                               Defendants'
                   contained               in Paragraph               100     to induce             RLCH           Answering                                              reliance           upon        said


                   statement               so they         would        to invest          in RLCH               with         the    belief         that    they        are entitled            to a total


                   of     2/6     of all         outstanding            shares        of RLCH.



            109.                      RLCH          Answering               Defendants              relied         upon         said     statement                and     invested           in RLCH


                   with         the     belief      that     they      are    entitled          to a total          of 2/6           of all outstanding                    shares        of RLCH.


                                                                                                        Defendants'
            110.                      As      a result       of RLCH            Answering                                              reliance            upon       said     statement,              RLCH


                   Answering                   Defendants             have         been       injured        in the       form         of the dilution                  of their         shares        of



                   RLCH,               with       a monetary            value        to be determined                     at trial.



            111.                      On or about               December             23,       2008,     Defendants                    SIU      LING            WONG,              KAM          MING


                   LAM,           MOU YANG                        LAM,        and         KWAN           CHO CHEUNG                             executed              an Agreement                  with


                   Defendant                  JOE        HSU,        in the     absence           of the         Plaintiff,           which          provides,            inter      alia,      that



                   RLCH               intends        to develop              144-73           Barclay         Avenue,               Flushing,              NY     11355           into   a multi-unit



                   condominium;                      and      that     each        of said       Defendants               would              receive        one-sixth              of the      profits


                   derived             from        the     project.




                                                                                                        49

                                                                                                 49 of 68
          Case 1-20-01102-reg Doc 1-5 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                      INDEX NO.                                                                                                                                 709652/2017
FILED: QUEENS   COUNTY CLERK 01/31/2019 05:14 PM
NYSCEF DOC. NO. 459                                                                                                                                                 RECEIVED NYSCEF: 01/31/2019




            112.                  After           said      Defendants              executed           said       Agreement,              Defendant                JOE      HSU       said    took



                   said      Agreement,                   and     promised            to get       Plaintiff's            signature.


            113.                   Shortly              thereafter,        Defendant               JOE        HSU         provided           a copy      of said          Agreement               with      a



                   signature              for     the     Plaintiff       to Defendant                MOU YANG                       LAM,        and     represented               to     MOU


                   YANG            LAM             that     Plaintiff        had      signed         said        Agreement.



            114.                  Defendant                  MOU         YANG             LAM         provided             said    copy       to the     remaining               participating


                   Answering                    Defendants.



            115.                   In the          event        that    Plaintiff         succeeds            in his       claim        of forgery           of his       signature          on      said


                   December                 23,     2008         Agreement,               then     RLCH            Answering              Defêñdants                alleged       the      following:



            116.                   Defendant                 JOE        HSU's         representations                 contained           in Paragraphs                   112    and       113     are



                   false.



            117.                   Upon            information             and       belief,       Defendant              JOE      HSU        knew           his    representations



                   contained               in Paragraphs                 112        and    113     to be false             when         he made        it.



            118.                   Upon            information             and       belief,       Defendant               JOE     HSU          made         the    represeñtations


                                                                                                                                                               Defendants'
                   contained               in Paragraphs                 112        and    113     to induce              RLCH          Answering                                         reliance



                   upon         said       statement             so they        would          to invest          in RLCH             with      the    belief        that     Plaintiff          had



                   agreed          to be a 1/6               shareholder              of RLCH             and      that     Plaintiff         had     agreed         to convert            the



                   project         into          a condominium.



            119.                   RLCH              Answering              Defendants               relied        upon       said      statement            and     invested           in RLCH.


                                                                                                         Defendants'
            120.                   As       a result          of RLCH               Answering                                        reliance         upon         said     statements,


                   RLCH            Answering                    Defendants            have       been       injured         as follows:               1) Loss         of value          of each



                   party's          respective               shares       in an amount                to be determined                    at trial;      2) loss          of profit        caused



                    by      Plaintiff's            failure        to cooperate              with      RLCH            project's          condominium                     conversion;             3) loss




                                                                                                         50

                                                                                                 50 of 68
          Case 1-20-01102-reg Doc 1-5 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                      INDEX NO.                                                                                                                                   709652/2017
FILED: QUEENS   COUNTY CLERK 01/31/2019 05:14 PM
NYSCEF DOC. NO. 459                                                                                                                                                        RECEIVED NYSCEF: 01/31/2019




                   sustained           as a result               of escalated                real    estate        taxes       due       to condominium                        conversion              delays;


                                                                                                                               Defendants'
                   4) loss      sustained                  as a result           of RLCH             Answering                                         inability                to occupy             or lease


                   out    the   residential                 units        within          the       RLCH        project;         5) loss          sustained               to maintain            the        RLCH


                   project      building                  during         the    resolution            of this        action;         6) attorney's                 fees        incurred         in



                   defending            and         prosecution                 this      action,       all    in an amount                to be determined                       at trial.



            121.                On or about                    January               1, 2010,        Defendants                MOU         YANG            LAM,                KWAN             CHO


                   CHEUNG,                   SIU          LING        WONG,                 and      KAM           MING         LAM         executed               a CT-6          Form         in the



                   presence           of Defendant                    JOE            HSU,       which         provides,           inter     alia,     that         each         signatory,            and


                   Defendant                JOE       HSU           and        the     Plaintiff,        has       a 1/6     share        in RLCH.



            122.                    After          said     Answering                  Defendants              executed           said      CT-6      Form,               Defendant              JOE        HSU


                   said      took      said         Agreement,                  and      promised             to get       Plaintiff's           signature.



            123.                    Shortly           thereafter,              Defendant             JOE           HSU      provided             a copy        of said           CT-6        Form          with



                   a signature               for     the     Plaintiff           to Defendant                 MOU YANG                     LAM,        and           represented                to    MOU


                   YANG             LAM             that     Plaintiff           had        signed      said       CT-6        Form.



            124.                    In the          event      that       Plaintiff            succeeds            on his      claim       that     he never               signed         any


                   document             which              provides             that     he owns          1/6       of RLCH,              then      RLCH            Answering                 Defendants



                   allege       the     following:



            125.                    Defendant                JOE         HSU's            representations                  contained             in Paragraphs                   122      and        123    are



                   false.



            126.                    Upon            information                 and      belief,     Defendant               JOE         HSU       knew            his    representations



                    contained               in Paragraphs                  122         and     123    to be false             when        he made            it.



            127.                    Upon            information                 and      belief,     Defendant               JOE         HSU        made           the     representations


                                                                                                                                                                     Defendants'
                    contained               in Paragraphs                  122         and     123      to induce           RLCH           Answering                                             reliance




                                                                                                              51

                                                                                                     51 of 68
                                               ..                                                                                                                         ..
          Case 1-20-01102-reg Doc 1-5 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                      INDEX NO.                                                                                                                             709652/2017
FILED: QUEENS   COUNTY CLERK 01/31/2019 05:14 PM
NYSCEF DOC. NO. 459                                                                                                                                                  RECEIVED NYSCEF: 01/31/2019




                   upon         said     statement               so they         would        continue           to invest             in RLCH          with     the       belief     that       they


                   are    entitled         to a total            of 2/6        of all       outstanding                shares      of RLCH.


            128.                  RLCH             Answering                  Defendants              relied      upon          said     statements            and     invested           in RLCH


                   with     the        belief       that     they        are entitled              to a total        of 2/6       of all       outstanding             shares        of RLCH.


                                                                                                         Defendants'
            129.                  As      a result          of RLCH                 Answering                                          reliance      upon       said       statement,            RLCH


                   Answering               Defendants                   have        been     injured           in the     form         of dilution          of their        shares         of RLCH,



                   with     a monetary                   value        to be determined                   at trial.



            130.                  In     or about            the      beginning             of March            2012,        Defendants              MOU         YANG               LAM,


                   KWAN                CHO         CHEUNG,                    SIU     LING          WONG,              KAM         MING            LAM,        and      nonparty


                   shareholder                  Cheung           Chin         Chau         executed           a CT-6       Form           in the     presence           of Defendant                  JOE



                   HSU,          which          provides,             inter      alia,      that     each       signatory,             and     Defendant             JOE      HSU         and        the



                   Plaintiff,           each       has      a 1/6        share       in RLCH.



            131.                  After           said     Answering                 Defendants               executed           said      CT-6      Form,       Defendant                 JOE        HSU


                   said     took         said      Agreement,                  and       promised          to    get    Plaintiff's            signature.



            132.                   Shortly           thereafter,              Defendant              JOE        HSU       provided             a copy       of said        CT-6       Form           with



                   a signature              for     the      Plaintiff         to Defendant                 MOU YANG                      LAM,        and      represented                to    MOU


                   YANG            LAM            that      Plaintiff          had       signed        said      CT-6      Form.



            133.                   In the         event        that      Plaintiff          succeeds            on his       claim        that     he never          signed         any


                   documeñt               which            provides           that       he owns         1/6     of RLCH,               then      RLCH         Answering              Defendants


                   allege        the      following:



            134.                   Defendant                 JOE         HSU's           representations                contained            in Paragraphs                 131      and        132    are



                   false.




                                                                                                           52

                                                                                                    52 of 68
          Case 1-20-01102-reg Doc 1-5 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                      INDEX NO.                                                                                                                      709652/2017
FILED: QUEENS   COUNTY CLERK 01/31/2019 05:14 PM
NYSCEF DOC. NO. 459                                                                                                                                             RECEIVED NYSCEF: 01/31/2019




           135.                   Upon        information             and    belief,        Defendant              JOE          HSU     knew            his    representations



                   contained           in Paragraphs             131        and      132    to be false            when          he made          it.


            136.                  Upon        information             and    belief,        Defendant              JOE          HSU        made         the     representations


                                                                                                                                                          Defendants'
                   contained           in Paragraphs             131        and      132    to induce             RLCH            Answering                                         reliance



                   upon      said      statement            so they      would           continue         to invest             in RLCH           with         the     belief     that   they


                   are    entitled        to a total        of 2/6      of all       outstanding              shares        of     RLCH.


            137.                  RLCH          Answering             Defendants              relied       upon          said     statement             and      invested         in RLCH



                   with     the      belief     that   they      are     entitled          to a total       of     2/6     of     all outstanding                    shares     of RLCH.


                                                                                                  Defendants'
            138.                  As     a result      of RLCH              Answering                                           reliance       upon           said     statement,        RLCH


                   Answering             Defendants             have        been       injured         in the      form         the    dilution          of their         shares      of RLCH,



                   with     a monetary              value      to be determined                   at trial.




           AS AND           FOR A FIFTH                      CROSS-CLAIM                          AGAINST                  JOE         HSU        AND ESTHER                         HSU        -

                                                             Direct         Action         for    Unjust           Enrichment



            139.                  Answering            Defendants               repeat       and       reallege          each         and    every        allegation            set forth



                   above       as if fully          set forth         herein.


                                                                                                                                                                          Defendants'
            140.                  Answering            Defendants                 have     been        unjustly          enriched           at Answering



                   expense,            as set forth         above,          in an amount               to be determined                     at trial,         plus     applicable        interest.




                          AS AND              FOR A SIXTH   CROSS-CLAIM                                            AGAINST                  JOE          HSU          AND ESTHER
                                                         HSU-  Direct  Action                                      for      Accounting




            141.                   Answering           Defendants                 repeat      and       reallege          each        and every           allegation            set forth



                    above         as if fully       set forth         herein.




                                                                                                   53

                                                                                            53 of 68
          Case 1-20-01102-reg Doc 1-5 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                      INDEX NO.                                                                                                                                 709652/2017
FILED: QUEENS   COUNTY CLERK 01/31/2019 05:14 PM
NYSCEF DOC. NO. 459                                                                                                                                                   RECEIVED NYSCEF: 01/31/2019




           142.                   Based          upon         the    aforesaid,            Answering                  Defendants               Paragraphs             131      and     132         are


                   entitled        to a full           accounting               in connection                  with      all    of the      underlying              projects         set forth            in


                   Plaintiff's           Complaint,                 as well        as full         and        unfettered              access     to all       books       and       records            for


                   all   of the         projects,           both     in corporate                 and      individuals                names.




                                                                                   COUNTERCLAIM_S


             AS          AND       FOR A              FIRST           COUNTER-CLAIM                                     Against           Plaintiff           for    An Accounting


           143.                    Answering                 Defendants                who        are     shareholders                of CHRL           and         190   Corp.        repeat            and


                   reallege            each      and        every        allegation             set forth          above        as if fully         set forth         herein.



           144.                    Plaintiff,          as the        shareholder                 who       completely                 operated         and     controlled            all        of the


                   construction                 aspect        of the        CHRL           Project            and      190      Corp.       Project,         was     a de facto             director


                   and     officer         of        CHRL          and     190      Corp.



            145.                   Upon          information                and       belief,      the        source       of    information             being        Defendant                  JOE



                   HSU           and     Defendant              ESTHER                 HSU's            Verified         Answer            and      Counterclaim,               Plaintiff              used



                   the    business              of    CHRL,          190        Corp.        and        RLCH           to further         his    own         financial         ends        by


                   engaging              in self-dealing                  and     by     not      acting        in the         best     interests       of Defendants                 CHRL,               190



                   Corp.         and      RLCH.



            146.                   Upon          information                and       belief,       the       source         of information              being        Defendant                  JOE



                    HSU          and     Defendant              ESTHER                 HSU's            Verified           Answer          and      Counterclaim,               Plaintiff



                    caused         Defendants                 CHRL,             190     Corp.           and     RLCH            to suffer        damages            by    failing          to


                    cooperate             with        the     effective           organization                 and     running           of Defendants                CHRL,           190         Corp.




                                                                                                           54

                                                                                                   54 of 68
          Case 1-20-01102-reg Doc 1-5 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                      INDEX NO.                                                                                                                                       709652/2017
FILED: QUEENS   COUNTY CLERK 01/31/2019 05:14 PM
NYSCEF DOC. NO. 459                                                                                                                                                     RECEIVED NYSCEF: 01/31/2019




                   and      RLCH;           and      by      failing        to cooperate                  in    connection                with      the    acquisition,              development,


                   and      sale     of the        properties.


            147.                   Upon        information                 and     belief,          the        source      of     information                being      Defendant                JOE


                   HSU         and    Defendant                    ESTHER           HSU's            Verified             Answer             and     Counterclaim,                   Plaintiff



                   wholly          failed      to    demand               payment            for    any         labor      or materials               that      for    which         he was         not



                   paid.


            148.                   Upon        information                 and     belief,          the        source       of information                   being       Plaintiff's             Verified



                   Complaint,               Defendants                 JOE       HSU         and      ESTHER                HSU            failed     and       refused         to provide


                   genuine           backup          of      all    of the       paperwork                for     all     of their         transactions               which         they      had     been



                   working           on     since         2005.



            149.                   Defendants                JOE          HSU      and       ESTHER                 HSU          failed          and refused           to provide             the     details



                   of the      transactions                  of the       CHRL           Project           and      the     190      Project          and       the    financial             outcomes            of



                   the     same.



            150.                   Upon        information                 and     belief,          the        source       of information                   being       Plaintiff's             Verified



                   Complaint,               Defendants                 JOE       HSU          and     ESTHER                 HSU           failed     to properly              account            to the


                   Plaintiff         for     his     labor          and    materials           furnished                to the       CHRL            Project          and     the     190      Corp.


                   Project.



            151.                   Upon        information                 and      belief,         the        source       of    information                being       Plaintiff's             Verified



                   Complaint,               Defendants                 JOE       HSU          and     ESTHER                 HSU           commingled                 funds         belonging           to the


                   Plaintiff         into      the        accounts           of RLCH               Project.



            152.                   Plaintiff             failed      to provide           an accounting                     for     the      labor        and    materials             for    which         he



                   was       allegedly             not      paid.




                                                                                                           55

                                                                                                   55 of 68
          Case 1-20-01102-reg Doc 1-5 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                      INDEX NO.                                                                                                                               709652/2017
FILED: QUEENS   COUNTY CLERK 01/31/2019 05:14 PM
NYSCEF DOC. NO. 459                                                                                                                                                   RECEIVED NYSCEF: 01/31/2019




            153.                 At      all    relevant            times,      it was        and       continues               to be the duty              of the         Plaintiff,         as a de



                   facto       director          and      officer       of     Defendants                CHRL,                190     Corp.       and     RLCH,            to see that         the



                   assets       and       business           of Defendants                  CHRL,              190       Corp.         and      RLCH         were       and       are diligently


                   and     honestly             conserved             and      managed,                and         to see that          same       are not        dissipated            and


                   mismanaged.                   In violation                of his       duty,        he committed                    the     foregoing           acts.



            154.                  As      a result         of the       acts     alleged,           Plaintiff            has        directly       and     indirectly            profited       and     are



                   continuing             to profit          at the          expense         of Defendants                      CHRL,            190     Corp.      and       RLCH,           and



                   Defendants                  CHRL,         190       Corp.       and       RLCH             have           sustained          and      is continuing             to sustain


                   additional             losses,      all      in an amount                presently                unknown             to Answering                Defendants               and



                    ascertainable               only       by    an accounting.



            155.                  No demand                  has      been      made         upon        the         Board          of Directors            of Defeñdants                CHRL,


                    190     Corp.         and       RLCH            to bring       an action             for        relief      appropriate              to the     facts        alleged,


                    inasmuch             as:     1) Plaintiff,             whose          acts    are        complained                 of     is in control         of Defendants                  CHRL,


                    190     Corp.         and       RLCH;            and      2) no       Board         of     Directors              were       ever     elected          for   Defendants



                    CHRL,           190        Corp.       and       RLCH.            A    demand              upon          the     Board        of Directors             would        therefore        be



                    a futile      act.



            156.                  By       virtue      of the          acts     complained                   of,     Defendants                CHRL,         190     Corp.        and       RLCH


                    have       sustained            and      are continuing                  to sustain              irreparable               injury.



            157.                  Answering                  Defendants               have        no    adequate               remedy           at law.




                                                                                                         56

                                                                                                  56 of 68
          Case 1-20-01102-reg Doc 1-5 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                      INDEX NO.                                                                                                                                  709652/2017
FILED: QUEENS   COUNTY CLERK 01/31/2019 05:14 PM
NYSCEF DOC. NO. 459                                                                                                                                                    RECEIVED NYSCEF: 01/31/2019




                                       AS AND               FOR A SECOND                               COUNTER-CLAIM                                        Against         Plaintiff
             Derivative               Action         for      Breach             of Fiduciary                    Duty       of      Care,        Duty          of Loyalty,              and      Duty      of

                                                                                                   Disclosure


            158.                 Answering                 Defendants                  repeat      and      reallege             each          and     every     allegation             set forth


                   above       as if fully          set forth             herein.


            159.                 As     a de facto               director        and       officer        of      Defendants                   CHRL,          and     190      Corp.,         Plaintiff


                                                                                                                         Defendants'
                   owes       a fiduciary            duty         to each         of     said      Corporate                                            shareholders.


                                                                                                                                                                      Defendants'
            160.                 Plaintiff          owes          a duty        of     disclosure              to each         of     said       Corporate



                   shareholders


            161.                 Plaintiff          operated              and     controlled             all      aspects           of the       construction               of the       real


                   properties          of the       CHRL              Project           and     the      190      Corp.          Project.


            162.                 Plaintiff          now          claims         that     he was          not      adequately                  compensated               for    his      labor      and


                   materials          furnished             in     said     projects.


            163.                 Said        transactions              between             the       Plaintiff          and      said         Corporate          Defendants               are


                   interested          director        transactions.
             .                                                                                                                         .


            164.                 Plaintiff          breached              his     duty        of disclosure               by        failing          to disclose         the    details         and


                   material          facts     of    said         interested            director         transactions,                  i.e.    the     construction             of all         of the    real



                   estate      properties            involved               in the       CHRL           Project          and         the       190     Corp.        Project.



            165.                 As     a result           of Plaintiff's                foregoing             breaches,              shareholders               of said        Corporations


                   . have     been      damaged              in     an amount              to be determined                         at trial,         for    which       Plaintiff         is



                    personally          liable.




                                                                                                         57

                                                                                                 57 of 68
          Case 1-20-01102-reg Doc 1-5 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                      INDEX NO.                                                                                                                                 709652/2017
FILED: QUEENS   COUNTY CLERK 01/31/2019 05:14 PM
NYSCEF DOC. NO. 459                                                                                                                                                 RECEIVED NYSCEF: 01/31/2019




           AS AND           FOR A THIRD                         COUNTER-CLAIM                                 Against             Plaintiff           for     Breach           of Contract




            166.                   Answering              Defendants               repeat      and        reallege            each      and    every         allegation             set forth


                   above       as if fully             set forth         herein.


            167.                   Plaintiff           is in breach          of the        December            23,        2008          Agreement              by    failing        to cooperate


                   with      the     condominium                   conversion.


            168.                   The     December                       2008          Agreement            provided             that      RLCH            intends         to develop                   144-
                                                                 23,


                   73 Barclay             Avenue,             Flushing,            NY      11355to          create            a multi-unit            Condominium                    thereon,


                   with      a view            to selling       the      units     after      the    completion                 of construction                 and        approval         of the


                   condominium.



            169.                   Pursuant            to another           written         agreement              dated         September              18, 2014            (hereinafter,


                   "The       September                 18, 2014          Barclay          Agreemeñt"),                   through          a lottery,          Plaintiff         agreed             to



                   divide      up the            six    (6)   completed             residential            units         of    RLCH's             Barclay           Garden          building,


                   located          at 144-69            Barclay          Avenue,           Flushing,          New             York,       11355        with        the     other



                   shareholders                 of RLCH.              It was       mutually          understood                  that      each       shareholder              may        use       or sell



                   his    or her         residential           unit      so obtained.



            170.                   To     effectuate           said       agreement,            in order           for        RLCH         shareholders                to sell      his    or her


                   designated              residential           unit,      the     Barclay         Garden           building              must       be converted               to a



                   condominium.



            171.                   In breach             of   said     agreement,             Plaintiff        refused             and      continues           to refuse            to cooperate



                   in the      condominium                    conversion.



            172.                    In breach            of   said     agreement,             Plaintiff        brought               the    instant         lawsuit,         seeking            a


                   permañênt               injunction           against           the    condominium                     conversation               of the      Barclay             Garden



                   building.




                                                                                                     58

                                                                                              58 of 68
          Case 1-20-01102-reg Doc 1-5 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                      INDEX NO.                                                                                                                                     709652/2017
FILED: QUEENS   COUNTY CLERK 01/31/2019 05:14 PM
NYSCEF DOC. NO. 459                                                                                                                                                        RECEIVED NYSCEF: 01/31/2019




            173.                 As     a result         of Plaintiff's               foregoing               breach,          participating                  Answering                 Defendants


                   have      suffered         economic             damage,              including,              but      not        limited          to,     continued               carrying        charges


                   for     the   unconverted               Barclay           Garden            building           including               real       estate         taxes,           costs     incurred        to



                   defend        against        the      instant         lawsuit,           the     opportunity                costs          from         the     inability           to sell      each     of



                   their     units,     the     value       of use          and       occupancy                of the      residential                 units,        all   in an amount                   to be


                   determined            at trial.




         AS AND          FOR A FOURTH                          COUNTER-CLAIM                                     Against               Plaintiff             for     Specific              Performance

                                                   to     Cocaerate                  with         Condeminium                        Conversion.




            174.                  Answering              Defendants                  repeat        and     reallege             each       and        every         allegation               set forth


                   above         as if fully       set forth         herein.



            175.                  Participating             Answering                  Defendants                have          at all     times            been      ready           and     able    to


                   complete           the     condominium                    conversion                of the      Barclay               Garden             building.



            176.                  Participating             Answering                  Defendants                have          no     remedy               at law.




          AS AND           FOR A FIFTH                     COUNTER-CLAIM                                       Against              Plaintiff          for         Declaratory                 Judinient
                                                            that         Plaintiff            is a 1/6          Owner            of RLCH.




            177.                  Answering               Defendants                 repeat        and        reallege          each          and     every          allegation              set forth



                   above         as if fully          set forth          herein.



            178.                  Upon        information                and       belief,         Plaintiff          executed             the       December                  23,     2008



                   Agreement                concerning             the     RLCH              Project           whereby              Plaintiff         agreed           that      he would            receive



                    1/6     of the      net    profits       derived           from          the    project.




                                                                                                         59

                                                                                                  59 of 68
          Case 1-20-01102-reg Doc 1-5 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                      INDEX NO.                                                                                                                              709652/2017
FILED: QUEENS   COUNTY CLERK 01/31/2019 05:14 PM
NYSCEF DOC. NO. 459                                                                                                                                                 RECEIVED NYSCEF: 01/31/2019




            179.                In     accordance              with        said        agreement,            Plaintiff          contributed              1/6       of all    expenditures              of


                   the     RLCH        Project.


            180.                The      RLCH              Project         initially         started        out    with         only         144-73      Barclay            Avenue,


                   Flushing,         NY        11355         property,            but       ultimately            included             the     144-69         Barclay         Avenue,


                   Flushing,         NY        11355         property             when           it became         available             for    purchase             by     RLCH.


            181.                Upon          information                 and     belief,         in accordance                 with         said   agreement,              on or about



                   January        1, 2010,            Plaintiff           executed           a CT-6          Form         for    the     New          York         State    Department            of


                   Taxation          and      Finance             whereby              he   acknowledge                  that     he owned              1/6        of the    shares       of RLCH.


            182.                 Upon         information                 and     belief,         in accordance                 with         said   agreement,              on a separate


                   occasion          aside          from     the         aforementioned                  January           1, 2010            execution,            on or about



                   beginning           of March              2012,         Plaintiff           executed           another         CT-6          Form         for    the     New     York     State



                   Department                of Taxation                 and    Finance           whereby           he acknowledge                      that       he owned           3/36   of the


                   shares       of RLCH.



            183.                 Plaintiff           had     contributed                only       a 1/6     share        of    all    monetary              contributions            required          of


                   shareholders               for     RLCH.



            184.                 Based         on the         foregoing,               participating              Answering                  Defendants              are entitled         to a



                   declaratory           judgment                 that     Plaintiff         is a 1/6        owner         of the        shares         of RLCH.




                                  AS AND               FOR A SIXTH                          COUNTER-CLAIM                                    Against           Plaintiff
                                              for     Reformation                      of   a so-called            "Lottery             Agreement".




            185.                 RLCH           Answering                  Defendants               repeat        and     reallege             each     and        every     allegation          set



                   forth       above         as if fully           set forth           herein.




                                                                                                       60

                                                                                                 60 of 68
          Case 1-20-01102-reg Doc 1-5 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                      INDEX NO.                                                                                                                                               709652/2017
FILED: QUEENS   COUNTY CLERK 01/31/2019 05:14 PM
NYSCEF DOC. NO. 459                 .                                                                                                                                  .          RECEIVED NYSCEF: 01/31/2019




            186..                   RLCH             Answering                 Defendants                  plead         in the          alternative             to the         applicable


                    Affirmative                 Defenses            to Plaintiff's                  Fifteen            Cause           of Action               the     following:


                                                                                                                                                                                  Agreement"
            187.                    On or about                  September                  18,     2014,          a certain             so-called             "Lottery                                      was



                    created         by      the      following             parties,           to wit:             JOE      HSU,             MANUEL                    ROEL,          MOU           YANG


                    LAM,            KWANG                 CHO           CHEUNG,                    SIU          LING         WONG,                 and     KAM              MING          LAM


                    (hereinafter,                 "the     participating                   parties").


            188.                    Upon           information                 and       belief,          sad     Lottery             Agreement                 was         prepared          without



                    counsel             or legal         advice.


            189.                    Said        document                states       that         the     Barclay            Project          has        six    (6)        residential           floors,      and



                    that     each         of the         said     six     parties           would           get      a designated                  floor        through           a lottery.



            190.                    A      lottery        or raffle            was       conducted                 among              the    six    said        parties         on or about



                    September                18,      2014,        whereby                 each         party      blindly            drew         for     a number              representing               a floor


                    within          the     Barclay             Project.


            191.                    The         result      of     said        lottery        or raffle            was         memorialized                     on said          Lottery          Agreement.


            192.                    Upon            information                and       belief,          it was        the      express            intention               of the       participating


                    parties         that      upon         such         time      that       the        individual              floors        and/or           units        of the       Barclay           Project



                    may       legally           be distributed                   among             the     parties,            that      such      distribution                 be consistent               with      the



                    results         of the          Lottery             Agreement.



            193.                     The        parties         believed             that     the        Lottery          Agicemcñt,                     as written,            does       not     violate         any


                    applicable               law.



            194.                     If this         Honorable                 Court        determines                  that      the       Lottery            Agreement,                as written,          is void



                    ab     initio         due      to the        fact     that       the     floors         and/or           units          were      not       capable          of being           alienated            at




                                                                                                                  61

                                                                                                         61 of 68
          Case 1-20-01102-reg Doc 1-5 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                      INDEX NO.                                                                                                                                               709652/2017
FILED: QUEENS   COUNTY CLERK 01/31/2019 05:14 PM
NYSCEF DOC. NO. 459                                                                                                                                                                RECEIVED NYSCEF: 01/31/2019




                        the     time         the     Lottery           Agreement                 was         executed,             then      it is alleged             that       the participating


                        parties         made           a mutual               mistake        of law.


             195.                       Equity            should            permit        this      mutual             mistake            of law       by the         parties         to be corrected                    to


                        allow         the     reformation                   of the        Lottery            Agreement                to reflect          the       fact    that      upon         such         time


                        that     the     individual                  floors      and/or          units         of the        Barclay          Project           may        legally         be distributed



                        among           the        parties,          that      such       distribution                 be consistent               with       the     results         of the       Lottery


                        Agreement.


                 196.                   RLCH              Answering                  Defendants                 have        no     adequate            remedy              at law.




         WHEREFORE,                          Answering                  Defendants,                 on their            own        behalf        and      for    the       benefit         of Corporate



         Defendants               CHRL,               190       Corp.,         and      RLCH,            respectfully                  request         that     portions             of Plaintiff's



         Complaint              seeking              relief         against         any     of the           Answering               Defendants                 be dismissed,                and      that       this


         Court        enter       judgment                in their          favor,        as follows:



                 1)     On their             First       Cross-Claim                  against           JOE          HSU         and      ESTHER                HSU         for      an accounting,                    that


                        Defendants                   JOE        HSU           and     ESTHER                  HSU         provide           an accounting                   on all the           projects          of



                        CHRL,                190      Corp.,          and      RLCH,             and     that        they       provide          access         to all the           books         and      records


                        for     all     of    said       projects;



                 2)     On their              Second            Cross-Claim                  against            JOE         HSU        and    ESTHER                  HSU          for    Breach           of



                        Fiduciary              Duty            of    Care,       Duty        of Loyalty,                  and      Duty      of Disclosure,                   that       Defendants               JOE


                        HSU           and      ESTHER                  HSU          account            for     their        conduct          so that       the       damages              that     Corporate


                        Defendants                   CHRL,             190       Corp.,          and     RLCH               have       sustained          by     reason            of the        facts      alleged



                        may           be ascertained                   and      determined;                  that      Defendants                JOE      HSU          and        ESTHER                 HSU       be



                         ordered             to pay           the    damages              sustained             by      reason         of the       matters           alleged            herein;         that     the




                                                                                                                     62

                                                                                                             62 of 68
          Case 1-20-01102-reg Doc 1-5 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                      INDEX NO.                                                                                                                                 709652/2017
FILED: QUEENS   COUNTY CLERK 01/31/2019 05:14 PM
NYSCEF DOC. NO. 459                                                                                                                                                   RECEIVED NYSCEF: 01/31/2019




                 self-dealing               transactions              of Defendants                  JOE       HSU              and      ESTHER             HSU            be voided             and     that



                 Defendants                 JOE        HSU          and    ESTHER              HSU           disgorge             any      profits      made           thereon;



            3)   On their           Third         Cross-Claim                 against         JOE      HSU           for        fraud,      damages            in an amount                     to be


                 determined                 at trial;



            4)   On their           Fourth         Cross-Claim                    against       JOE        HSU         for       fraud,       damages             in an amount                   to be


                 determined                 at trial;



            5)   On their           Fifth       Cross-Claim                  against          JOE      HSU         and          ESTHER               HSU       for     unjust           enrichalent,


                 damages            in an amount                    to be determined                   at trial;



            6)   On their           Sixth         Cross-Claim                against          JOE      HSU           and        ESTHER               HSU,         that       Defendants                 JOE


                 HSU         and     ESTHER                   HSU         provide        an accounting                     on     all    the projects             of CHRL,                 190     Corp.,


                 and    RLCH,               and        that    they       provide        access         to all       the        books        and records               for       all    of said



                 projects;



            7)   On their           First       Counter-Claim                     against       Plaintiff            MANUEL                   ROEL          for       an accounting,                    that


                 Plaintiff          provide             an accounting                of all      the    construction                     on all the        projects              of     CHRL,           and


                 190       Corp.,       and        that       he provide            access          to all     the    books              and records            for        all    of    said



                 construction;



            8)   On their           Second              Counter-Claim                  against         Plaintiff            MANUEL                   ROEL            for     breach         of



                 fiduciary            duty        of     care,      duty      of loyalty,            and      duty         of    disclosure,            that      Plaintiff             account         for



                 his    conduct              so that          the   damages            that     Corporate             Defêñdants                 CHRL,             and           190     Corp.     have



                 sustained            by      reason           of the       facts     alleged          may      be     ascertained               and       determined;                   that     the



                 Plaintiff          be ordered                 to pay       the     damages            sustained                by      reason       of the       matters              alleged      herein;


                 that      the     self-dealing                transactions             of Plaintiff            be voided                 and    that      Plaintiff             disgorge          any


                 profits         made          thereon;




                                                                                                       63

                                                                                               63 of 68
          Case 1-20-01102-reg Doc 1-5 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                      INDEX NO.                                                                                                                        709652/2017
FILED: QUEENS   COUNTY CLERK 01/31/2019 05:14 PM
NYSCEF DOC. NO. 459                                                                                                                                             RECEIVED NYSCEF: 01/31/2019




             9)    On their            Third          Counter-Claim               against         Plaintiff        MANUEL               ROEL              for    breach           of contract,


                  that    Plaintiff            pay      damages           in an amount              to be determined                  at trial;



             10) On their             Fourth          Counter-Claim                against         Plaintiff       MANUEL                ROEL             for        Specific



                  Performance                  to Cooperate               with     Condominium                   Conversion,               that     Plaintiff              be ordered        to


                  cooperate             with      the     condominium                 conversion               of the      Barclay         Gardens              building           located        at



                  144-69          Barclay             Avenue,         Flushing,            NY      11355;


              11)On      their        Fifth     Counter-Claim                    against        Plaintiff        MANUEL               ROEL              for     Declaratory


                  Judgment,              a declaratory             judginent           that       Plaintiff        is a 1/6        owner          of RLCH;                 and


              12)On      their        Sixth      Counter-Claim                   as an alternative                to the      relevant            Affirmative                Defenses         to


                  Plaintiff's            Fifteenth            Cause       of Action,            reformation             of the       so-called            Lottery            Agreement;


                  and



              13) Award           Answering               Defendants              costs      and      attorney's           fees,     and     grant            such     other       relief    as the


                  Court          deems         just     and     proper.



                                  .                                                                                                                 .




         Dated:   Flushing,             New       York

                  January             _3j_,      2019


                                                                                                               LAW         OFFICE           OF AMY                    Y.    CHEN,           PLLC

                                                                                                               Attorney       for     Defendants                     MOU         YANG        LAM
                                                                                                               KWAN          CHO        CHEUNG,                      MING         KAM
                                                                                                               CHEUNG,               HEONG               LENG              LOU,      STEVEN
                                                                                                               CHEUNG,               MING           YUNG              CHEUNG,               and
                                                                                                               GUI      ZHEN          CHEN




                                                                                                                  MY Ý                     N
                                                                                                               41-25       Kissena          Blyd.,            Ste.     128

                                                                                                               Flushing,           NY      11355

                                                                                                               (718)       321-8056
                                                                                                               Fax:       (718)      321-8057




                                                                                                     64

                                                                                             64 of 68
          Case 1-20-01102-reg Doc 1-5 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                      INDEX NO.                                                                                                 709652/2017
FILED: QUEENS   COUNTY CLERK 01/31/2019 05:14 PM
NYSCEF DOC. NO. 459                                                                                                                               RECEIVED NYSCEF: 01/31/2019




                                                                               VERIFICATION


         STATE         OF NEW               YORK             )


         COUNTY               OF      byeB#lS                ) ss.:


                       MOU YANG                   LAM,     being      duly      sworn,          deposes      and     says:


                       I am      MOU        YANG         LAM,       one      of the      defendants          in the    foregoing         Verified           Answer       with


         Counterclaims                and   Cross-claims            to First     Amended               Complaint.            I have   read    the     foregoing


         Amended             Verified       Answer       with      Counterclaims                 and    Cross-claims           and    I certify      that     the    contents


         therein       are    true      to my     own    knowledge             and    belief,      except      as to those        matters         alleged      to be upon


         information            and     belief;    and    as to those          matters,         your      deponent      believe       them        to be true.




                                                                                                        MOU YÅNG                 LA


         Sworn      to before            me this
         31            day      of   3dy)wfn               , 2019




         Notary        172bli




                                AMY      Y. CHEN
            NOTARY     PUBLIC, STATE OF NEW YORK
                    Registration No. 02CM6150270
                      Qualified in Nassau County
                   Commission Expires July 24. 2027




                                                                                        65 of 68
          Case 1-20-01102-reg Doc 1-5 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                      INDEX NO.                                                                                            709652/2017
FILED: QUEENS   COUNTY CLERK 01/31/2019 05:14 PM
NYSCEF DOC. NO. 459                                                                                                                           RECEIVED NYSCEF: 01/31/2019




                                                                             VERIFICATION


         STATE         OF NEW              YORK              )


         COUNTY               OF        $/lth                ) ss.:


                       KWAN             CHO       CHEUNG,           being     duly      sworn,        deposes     and    says:


                       I am      KWAN             CHO     CHEUNG,           one      of the      defendants       in the    foregoing          Verified         Answer


         with      Counterclaims              and    Cross-claims           to First      Amended          Complaint.            I have   read     the     foregoing


         Amended             Verified       Answer        with   Counterclaims                 and    Cross-claims         and    I certify      that     the   contents


         therein       are    true      to my     own     knowledge         and      belief,      except      as to those       matters       alleged      to be upon


         information            and     belief;     and    as to those       matters,          your    deponent       believe      them       to be true.




                                                                                                      I(WAN          CHO    CHEUNG


         Swo          to before          me this
          3I           day      of      EnMq               , 2019




         Notary        Públic



                            AMY Y. CHEN
                NOTARY PUBLIC, STATE OF NEW YORK
                     Registration No. 02CH6150270
                      Qualified in Nassau County
                   Commission Expires July 24. 2022




                                                                                       66 of 68
          Case 1-20-01102-reg Doc 1-5 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                      INDEX NO.                                                                                                                         709652/2017
FILED: QUEENS   COUNTY CLERK 01/31/2019 05:14 PM
NYSCEF DOC. NO. 459                                                                                                                                                  RECEIVED NYSCEF: 01/31/2019




        SUPREME                    COURT            OF THE             STATE                 OF    NEW YORK
        COUNTY                    OF QUEENS
        -----------------------------------------------------------------------X
        MANUEL                    ROEL,        Individually                and      Derivatively
        as 50%         Shareholder                 of ROEL             & HSU                 CORP.,
        as 25%         Shareholder                 of    CHRL          REALTY                     CORP.,
        as 25%         Shareholder                 of RLCH,                1NC.,     and          as 25%
        Shareholder                 of    190-15        48th      AVENUE                     CORP.,
                                                                                                                                              Index      No.     709652-2017

                                                                                                         Plaintiff,
                                                        -against-                                                                             AFFIDAVIT                OF SERVICE


        JOE       HSU,            ESTHER            HSU,         ROEL            & HSU               CORP.,
        RLCH,          INC,             CHRL       REALTY                  CORP.,
        190-15         48th         AVENUE               CORP.,             MOU              YANG           LAM,
        KWAN               CHO CHEUNG,                         M1NG          KAM              CHEUNG,
        HEONG                LENG           LOU,        J1N      GUO         LIN,            KAM MING
        LAM,         and          SIU      LING         WONG,
                                                                                                         Defendants.
        ----------------                                            -------------------------------------X


        STATE              OF      NEW YORK                            )
        COUNTY                    OF QUEENS                            ) S.S.:




                       I,    KYSUNG                   HAN,        being          duly         sworn,            hereby       depose      and      say:     I am       not     a party       to    the

        action,        am          over      18    years         of    age         and        work         at    41-25       Kissena      Blvd.,         Suite       128,     Flushing,          NY
         11355.              On          January           31,        2019,              I        served          the        within       VERIFIED                   ANSWER                 WITE
        COUNTERCLAIMS                                   AND           CROSS-CLAIMS                              TO       FIRST         AMENDED                                                     E-
                                                                                                                                                               COMPLAINT,                   by

        filing      it to         the    NYSCEF            system:           ROBERT                  D.     WERTH,             ESQ.,      666     Greenwich               Street,   Suite        507,
        New        York,            New        York        10014;           JACK             L.    GLASSER,                  P.C.,     8910     Sutphin          Blvd.,       Jamaica,       New
        York        11435;              LAW        OFFICES                 OF YANG                   &     ASSOCIATES,                  9 East        Broadway,             Suite   302,     New
        York,        NY            10038;         and     HERRICK,                  FE1NSTEIN                         LLP,    2 Park      Avenue,              New     York,        New      York
         10016.




                                                                                                                         ipt€UNG4IAN

         Sworn        to before             me on

         January            31,     2019




                                           CHEN
                         - State of New York
           Notary Public
                No. 02CH6150270
                 Qualified          in Nassau County
         My Commission                 Expires July 24, 2022




                                                                                                         67 of 68
          Case 1-20-01102-reg Doc 1-5 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                      INDEX NO.                                                                                                709652/2017
FILED: QUEENS   COUNTY CLERK . 01/31/2019 05:14 PM
          Index
NYSCEF DOC.   NO.No.:
                  459             709652-2017                                                                                                               RECEIVED NYSCEF: 01/31/2019

           SUPREME               COURT               OF THE           STATE            OF     NEW YORK
           COUNTY              OF QUEENS
           ..-_______-------..         _____-----'-....------------------------------------------X

           MANUEL              ROEL,            Individually             and     Derivatively
           as 50%       Shareholder                of ROEL            & HSU            CORP.,
           as 25%       Shareholder                of CHRL            REALTY                CORP.,
           as 25%       Shareholder                of RLCH,             INC.,       and     as 25%
           Shareholder            of     190-15         48th      AVENUE               CORP.,


                                                                                                      Plaintiff,
                                                       -against-



           JOE      HSU,         ESTHER              HSU,       ROEL            & ESU          CORP.,

           RLCH,        INC,       CHRL            REALTY               CORP.,                    .
           190-15       48th      AVENUE                 CORP.,          MOU           YANG             LAM,
           KWAN            CHO         CHEUNG,                 MING         KAM          CHEUNG,
           HEONG             LENG          LOU,         JIN     GUO         LIN,       KAM   M1NG
           LAM,        and     SIU        LING        WONG,
                                                                                                      Defelidants.
           ------                              --------------------------------------------------X




                VERIFIED                 ANSWER                 WITH            COUNTERCLAIMS                                  AND CROSS-CLAIMS                         TO
                                                               FIRST           AMENDED                      COMPLAI1ÝT




                        PART           130 CERTIFICATION:                     I hereby certify that all of the papers that I have served, filed or
           submittad       to the court         in this divorce         are not frivolous as defined in subsection.(c)  of Section 130-1.1 of the
           Rules of the Chief             Administrgtor           of the Courts.


           Dated:                        Flushing,      New York
                                         January      31, 2019
                                                                                                                     Law     Office       of Amy       ¾ Chen,   PLLC

                                                                                                                    Attorney          for    Defendants          MOU    YANG
                                                                                                                     LAM,       KWAN    CHEUNG,  CHO
                                                                                                                                                  MING
                                                                                                                     KAM CHEUNG   HEONG   LENG LOU,
                                                                                                                     STEVEN   CHEDNG,     MING   YUNG
                                                                                                               .     C                , and GÚI        Z           N



                                                                                                                         y         Clie     Es     .
                                                                                                                     41-25     Kissena      Bl
                                                                                                                                           ., Suite          128
                                                                                                                     Flushing,   NY 11355
                                                                                                                     Phone:    (718) 321-8056
                                                                                                                     Fax:      (718).321-8057




                                                              Law      Office          of    Amy           Y.      Chen,       PLLC
                                                                     41-25       Kissena              Blvd.,       Suite     128

                                                                        Flushing,           New          York        11355

                                                                                    (718)         321-8056
                                                                                Fax:      (718)         321-8057

                                                                                               68 of 68
